Exhibit 10.5

 

 

 

 

 

--------------------------------------------------------------------------------

 

RMCO, LLC

 

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

Dated as of October 1, 2013

THE COMPANY INTERESTS REPRESENTED BY THIS FOURTH AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS. SUCH COMPANY INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE
DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS
OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS
ON TRANSFERABILITY SET FORTH HEREIN.

 

 

 

 








TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS 

 


3

ARTICLE II ORGANIZATIONAL MATTERS 

 


12

2.1 

Formation of Company

 


12

2.2 

Fourth Amended and Restated Limited Liability Company Agreement

 


12

2.3 

Name

 


12

2.4 

Purpose

 


13

2.5 

Principal Office; Registered Office

 


13

2.6 

Term

 


13

2.7 

No State-Law Partnership

 


13

ARTICLE III UNITS; INITIAL CAPITALIZATION; MEMBERS 

 


13

3.1 

Members

 


13

3.2 

Units

 


14

3.3 

Recapitalization and Split; Holdings Capital Contribution; Holdings Purchase of
Common Units; Redemptions

 


14

3.4 

Authorization and Issuance of Additional Units

 


15

3.5 

Repurchase or Redemption of Class A Shares

 


17

3.6 

Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units

 


17

3.7 

Negative Capital Accounts

 


18

3.8 

No Withdrawal

 


18

3.9 

Loans From Members

 


18

ARTICLE IV DISTRIBUTIONS 

 


18

4.1 

Distributions

 


18

4.2 

Restricted Distributions

 


20

ARTICLE V CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS 

 


20

5.1 

Capital Accounts

 


20

5.2 

Allocations

 


21

5.3 

Regulatory Allocations

 


21

5.4 

Final Allocations

 


22

5.5 

Tax Allocations

 


22

5.6 

Indemnification and Reimbursement for Payments on Behalf of a Member

 


23

ARTICLE VI MANAGEMENT 

 


24

6.1 

Authority of Manager

 


24

6.2 

Actions of the Manager

 


24

6.3 

Resignation

 


24

6.4 

Removal

 


25

6.5 

Vacancies

 


25

6.6 

Transactions Between Company and Manager

 


25

6.7 

Expenses

 


25

6.8 

Delegation of Authority

 


25

6.9 

Limitation of Liability of Manager

 


25

6.10 

Investment Company Act

 


26

ARTICLE VII RIGHTS AND OBLIGATIONS OF MEMBERS 

 


26

 





-i-




 

7.1 

Limitation of Liability of Members

 


26

7.2 

Lack of Authority

 


27

7.3 

No Right of Partition

 


27

7.4 

Indemnification

 


27

7.5 

Members Right to Act

 


28

7.6 

Inspection Rights

 


29

ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS 

 


29

8.1 

Records and Accounting

 


29

8.2 

Fiscal Year

 


30

8.3 

Reports

 


30

ARTICLE IX TAX MATTERS 

 


30

9.1 

Preparation of Tax Returns

 


30

9.2 

Tax Elections

 


30

9.3 

Tax Controversies

 


30

ARTICLE X RESTRICTIONS ON TRANSFER OF UNITS; PREEMPTIVE RIGHTS 

 


31

10.1 

Transfers by Members

 


31

10.2 

Permitted Transfers

 


31

10.3 

Restricted Units Legend

 


32

10.4 

Transfer

 


32

10.5 

Assignee’s Rights

 


32

10.6 

Assignor’s Rights and Obligations

 


33

10.7 

Overriding Provisions

 


33

ARTICLE XI REDEMPTION AND EXCHANGE RIGHTS 

 


34

11.1 

Redemption Right of a Member

 


34

11.2 

Election and Contribution of Holdings

 


36

11.3 

Exchange Right of Holdings

 


37

11.4 

Reservation of Class A Shares; Listing; Certificate of Holdings

 


37

11.5 

Effect of Exercise of Redemption or Exchange Right

 


38

11.6 

Tax Treatment

 


38

ARTICLE XII ADMISSION OF MEMBERS 

 


38

12.1 

Substituted Members

 


38

12.2 

Additional Members

 


38

ARTICLE XIII WITHDRAWAL AND RESIGNATION OF MEMBERS 

 


38

13.1 

Withdrawal and Resignation of Members

 


38

ARTICLE XIV DISSOLUTION AND LIQUIDATION 

 


39

14.1 

Dissolution

 


39

14.2 

Liquidation and Termination

 


39

14.3 

Deferment; Distribution in Kind

 


40

14.4 

Cancellation of Certificate

 


40

14.5 

Reasonable Time for Winding Up

 


40

14.6 

Return of Capital

 


40

ARTICLE XV VALUATION 

 


41

15.1 

Determination

 


41

15.2 

Dispute Resolution

 


41

ARTICLE XVI GENERAL PROVISIONS 

 


41

 





-ii-




 

16.1 

Power of Attorney

 


41

16.2 

Confidentiality

 


42

16.3 

Amendments

 


42

16.4 

Title to Company Assets

 


43

16.5 

Addresses and Notices

 


43

16.6 

Binding Effect

 


43

16.7 

Creditors

 


43

16.8 

Waiver

 


44

16.9 

Counterparts

 


44

16.10 

Applicable Law

 


44

16.11 

Severability

 


44

16.12 

Further Action

 


44

16.13 

Delivery by Electronic Transmission

 


44

16.14 

Right of Offset

 


44

16.15 

Effectiveness; Fourth LLC Agreement

 


45

16.16 

Entire Agreement

 


45

16.17 

Remedies

 


45

16.18 

Descriptive Headings; Interpretation

 


45

 

 

 



-iii-




RMCO, LLC

FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

This FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”), dated as of October 1, 2013, is entered into by and among RMCO,
LLC, a Delaware limited liability company (the “Company”), and its Members (as
defined herein).

WHEREAS, RE/MAX International Holdings, Inc. (“RIHI”), as sole Member, entered
into that certain Limited Liability Company Agreement of the Company, dated as
of April 15, 2010;

WHEREAS, RIHI and Weston Presidio V, L.P. (collectively, the “Original Members”)
entered into that certain Amended and Restated Limited Liability Company
Agreement of the Company, dated as of April 16, 2010;

WHEREAS, the Original Members entered into that certain Second Amended and
Restated Limited Liability Company Agreement of the Company, dated as of
November 15, 2012;

WHEREAS, the Original Members entered into that certain Third Amended and
Restated Limited Liability Company Agreement of the Company, dated as of
February 1, 2013 (the “Third LLC Agreement”);

WHEREAS, the Company and the Original Members desire to have RE/MAX Holdings,
Inc., a Delaware corporation (“Holdings”), effect an initial public
offering  (the “IPO”) of shares of its Class A Common Stock, par value $0.0001
(the “Class A Common Stock”), and in connection therewith, to amend and restate
the Third LLC Agreement to reflect (i) a recapitalization of the Company (the
“Recapitalization”), (ii) the addition of Holdings as a Member in the Company
and its designation as sole Manager (as defined herein) of the Company, and
(iii) the rights and obligations of the Members which are enumerated and agreed
upon in the terms of this Agreement effective as of the Effective Time (as
defined herein), pursuant to which the Third LLC Agreement and the Letter
Agreement (as defined herein) shall be superseded entirely by this Agreement;

WHEREAS, in connection with the Recapitalization, (i) WP’s prior Class A
Preferred Units (as defined in the Third LLC Agreement) will be converted into
Preferred Units (as defined herein) and Common Units (as defined herein) and
(ii) RIHI’s prior Class B Common Units (as defined in the Third LLC Agreement)
will be converted into Common Units;

WHEREAS, exclusive of the Over-Allotment Option (as defined below), Holdings
will sell shares of its Class A Common Stock to public investors in the IPO and
will use approximately $27.3 million of the net proceeds received from the IPO
(the “Net IPO Proceeds”) to purchase the HBN/Tails Assets (as defined herein);





2




 

WHEREAS, following the Recapitalization, the IPO, and Holdings’ purchase of the
HBN/Tails Assets, Holdings will subsequently contribute the HBN/Tails Assets
(the “HBN/Tails Contribution”) to the Company in exchange for Common Units worth
approximately $27.3 million pursuant to that certain Contribution Agreement (as
defined herein);

WHEREAS, following the HBN/Tails Contribution, Holdings will use the Net IPO
Proceeds remaining after its purchase of the HBN/Tails Assets (the “Remaining
Net IPO Proceeds”) to purchase newly issued Common Units from the Company
pursuant to that certain Common Unit Purchase Agreement (as defined herein);

WHEREAS, following the Company’s receipt of the Remaining Net IPO Proceeds from
Holdings in exchange for the Company’s delivery of newly issued Common Units to
Holdings, the Company will pay to WP $49,850,000 of the Remaining Net IPO
Proceeds in order to completely redeem the Preferred Units held by WP (the “WP
Preferred Unit Redemption”) and to satisfy the liquidation preference associated
with the Preferred Units;

WHEREAS, following the WP Preferred Unit Redemption, the Company will pay $
$76,931,250.00 to WP from the rest of the Remaining Net IPO Proceeds in order to
redeem all Common Units held by WP (the “WP Common Unit Redemption”) and will
thereafter pay $ $40,063,743.50 to RIHI in order to redeem Common Units held by
RIHI (the “RIHI Initial Common Unit Redemption”);

WHEREAS, as a result of the Recapitalization and the related transactions
described above, WP will be fully redeemed and will no longer be a Member;

WHEREAS, Holdings may issue additional Class A Common Stock in connection with
the IPO as a result of the exercise by the underwriters of their over-allotment
option (the “Over‑Allotment Option”) and, if the Over-Allotment Option is in
fact exercised in whole or in part, any additional net proceeds (the “Net
Over-Allotment Proceeds”) also shall be used by Holdings to purchase newly
issued Common Units pursuant to the Common Unit Purchase Agreement;

WHEREAS, following the Company’s receipt of any Net Over-Allotment Proceeds from
Holdings in exchange for the Company’s delivery of newly issued Common Units to
Holdings, the Company will, in turn, use such Net Over-Allotment Proceeds to
redeem additional Common Units held by RIHI (the “RIHI Over-Allotment Option
Common Unit Redemption”);

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Members, intending to be legally bound, hereby agree as
follows:

ARTICLE I

 

DEFINITIONS

The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.





3




 

“Additional Member” has the meaning set forth in Section 12.2.

“Adjusted Capital Account Deficit” means with respect to any Capital Account as
of the end of any Taxable Year, the amount by which the balance in such Capital
Account is less than zero. For this purpose, such Person’s Capital Account
balance shall be:

(i)         reduced for any items described in Treasury Regulation Section
1.704- 1(b)(2)(ii)(d)(4), (5), and (6), and

(ii)       increased for any amount such Person is obligated to contribute or is
treated as being obligated to contribute to the Company pursuant to Treasury
Regulation Section 1.704- 1(b)(2)(ii)(c) (relating to partner liabilities to a
partnership) or 1.704-2(g)(1) and 1.704-2(i) (relating to minimum gain).

“Admission Date” has the meaning set forth in Section 10.6.

“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to a specified Person, a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified. As used in this definition, “control” (including with
correlative meanings, “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of voting securities or by
contract or other agreement).

“Agreement” has the meaning set forth in the Preamble.

“Appraiser” has the meaning set forth in Section 15.2.

“Assignee” means a Person to whom a Company Interest has been transferred but
who has not become a Member pursuant to Article XII.

“Assumed Tax Liability” means, with respect to a Member, an amount equal to the
Distribution Tax Rate multiplied by the aggregate amount of all items of income,
gain, deduction, loss and credit allocated to a Member pursuant to Section 5.5;
provided such Assumed Tax Liability shall be computed, in the case of Holdings,
without regard to any reduction in taxable income attributable to any “Basis
Adjustments” (as such term is defined in the Tax Receivable Agreements).

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.

“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for U.S. federal income tax purposes, adjusted from time to time to
reflect the adjustments required or permitted by Treasury Regulation
Section 1.704-1(b)(2)(iv)(d)-(g).

“Brokerage” means RE/MAX Brokerage, LLC, a Delaware limited liability company
and a Subsidiary of the Company.





4




 

“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in Denver, Colorado generally are authorized or required by law to
close.

“Capital Account” means the capital account maintained for a Member pursuant to
Section 5.1.

“Capital Contribution” means any cash, cash equivalents, promissory obligations
or the Fair Market Value of other property which a Member contributed to the
Company.

“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the Redeemed Units Equivalent.

“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of Delaware.

“Change of Control Transaction” means a sale of all or substantially all of the
Company’s assets determined on a consolidated basis or a sale of (a) a majority
of the Company’s outstanding Units or (b) a majority of the outstanding voting
securities of any Subsidiary of the Company; in either case, whether by merger,
recapitalization, consolidation, reorganization, combination or otherwise),
provided,  however, that neither (x) a transaction solely for the purpose of
changing the jurisdiction of domicile of the Company, nor (y) a transaction
solely for the purpose of changing the form of entity of the Company, shall
constitute a Change of Control Transaction.

“Class A Preferred Unit” has the meaning set forth in Article 1 of the Third LLC
Agreement.

“Class A Common Stock” has the meaning set forth in the Recitals.

“Class A Common Unit” has the meaning set forth in Article 1 of the Third LLC
Agreement.

“Class B Common Stock” means Class B Common Stock, par value $0.0001 per share,
of Holdings.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Common Unit” means a Unit representing a fractional part of the Company
Interests of the Members and having the rights and obligations specified with
respect to the Common Units in this Agreement.

“Common Unitholder” means a holder of Common Units.

“Common Unit Purchase” has the meaning set forth in Section 3.3(c).

“Common Unit Purchase Agreement” means that certain Common Unit Purchase
Agreement between Holdings and the Company and dated as of the date hereof.





5




 

“Common Unit Redemption Price” means the arithmetic average of the volume
weighted average prices for a share of Class A Common Stock on the principal
U.S. securities exchange or automated or electronic quotation system on which
Class A Common Stock trades, as reported by Bloomberg, L.P., or its successor,
for each of the five (5) consecutive full Trading Days ending on and including
the last full Trading Day immediately prior to the Redemption Date, subject to
appropriate and equitable adjustment for any stock splits, reverse splits, stock
dividends or similar events affecting the Class A Common Stock.  If the Class A
Common Stock no longer trades on a securities exchange or automated or
electronic quotation system, then a majority of the Independent Directors shall
determine the Common Unit Redemption Price in good faith.

“Company” has the meaning set forth in the Preamble.

“Company Interest” means the interest of a Member in Profits, Losses and
Distributions.

“Contribution Agreement” means that certain Contribution Agreement between
Holdings and the Company and dated as of the date hereof.

“Contribution Notice” has the meaning set forth in Section 11.1(b).

“Credit Agreement” means that certain Credit Agreement, dated as of July 31,
2013, by and among the Company, RE/MAX LLC, the several lenders from time to
time parties thereto, and JPMorgan Chase Bank, N.A., as administrative agent for
the lenders, including all exhibits, schedules and attachments thereto, as such
Credit Agreement is in effect as of July 31, 2013, as the same may be amended,
refinanced, restated, supplemented or otherwise modified from time to time.

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.L. §
18-101, et seq., as it may be amended from time to time, and any successor to
the Delaware Act.

“Distributable Cash” shall mean, as of any relevant date on which a
determination is being made by the Manager regarding a potential distribution
pursuant to Section 4.1(a), the amount of cash that could be distributed by the
Company pursuant to the Credit Agreement (and without otherwise violating any
applicable provisions of the Credit Agreement).

“Distribution” (and, with a correlative meaning, “Distribute”) means each
distribution made by the Company to a Member with respect to such Member’s
Units, whether in cash, property or securities of the Company and whether by
liquidating distribution or otherwise; provided,  however, that none of the
following shall be a Distribution:  (i) any recapitalization that does not
result in the distribution of cash or property to Members or any exchange of
securities of the Company, and any subdivision (by Unit split or otherwise) or
any combination (by reverse Unit split or otherwise) of any outstanding Units,
(ii) any payments made by the Company to Holdings pursuant to the Management
Services Agreement (which shall be treated as payments made by the Company to
Holdings under Section 707(a) of the Code), or (iii) any other payment made by
the Company to a Member that is not properly treated as a “distribution” for
purposes of Sections 731, 732, or 733 or other applicable provisions of the
Code.





6




 

“Distribution Tax Rate” shall mean a rate equal to the highest effective
marginal combined federal, state and local income tax rate for a Fiscal Year
prescribed for a Colorado resident, as determined in the reasonable discretion
of the Manager.

“Effective Time” has the meaning set forth in Section 16.15.

“Equity Compensation Notice” has the meaning set forth in Section 3.4(c)(i).

“Equity Securities” means (i) Units or other equity interests in the Company or
any Subsidiary of the Company (including other classes or groups thereof having
such relative rights, powers and duties as may from time to time be established
by the Manager pursuant to the provisions of this Agreement, including rights,
powers and/or duties senior to existing classes and groups of Units and other
equity interests in the Company or any Subsidiary of the Company), (ii)
obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into Units or other equity interests in the Company
or any Subsidiary of the Company, and (iii) warrants, options or other rights to
purchase or otherwise acquire Units or other equity interests in the Company or
any Subsidiary of the Company.

“Event of Withdrawal” means the expulsion, bankruptcy or dissolution of a Member
or the occurrence of any other event that terminates the continued membership of
a Member in the Company. “Event of Withdrawal” shall not include an event that
(i) terminates the existence of a Member for income tax purposes (including,
without limitation, (a) a change in entity classification of a Member under
Treasury Regulations Section 301.7701-3, (b) termination of a partnership
pursuant to Code Section 708(b)(1)(B), (c) a sale of assets by, or liquidation
of, a Member pursuant to an election under Code Section 338, or (d) merger,
severance, or allocation within a trust or among sub-trusts of a trust that is a
Member) but that (ii) does not terminate the existence of such Member under
applicable state law (or, in the case of a trust that is a Member, does not
terminate the trusteeship of the fiduciaries under such trust with respect to
all the Company Interests of such trust that is a Member).

“Fair Market Value” means, with respect to any asset, its fair market value
determined according to Article XV.

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Manager and which is permitted or required by Section 706 of
the Code.

“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.2.

“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

“HBN/Tails Assets” means the assets purchased by Holdings from HBN, Inc. and
Tails, Inc.

“HBN/Tails Contribution” has the meaning set forth in the Recitals.





7




 

“Holdings” has the meaning set forth in the Recitals.

“Holdings Board” means the Board of Directors of Holdings.

“Indemnified Person” has the meaning set forth in Section 7.4(a).

“Independent Directors” means the independent members of the Holdings Board.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“IPO” has the meaning set forth in the Recitals.

“IPO Closing Date” means the closing date of the IPO, which for the avoidance of
doubt means the date on which all IPO proceeds required to be delivered pursuant
to the Underwriting Agreement have been delivered to Holdings in respect of its
sale of Class A Common Stock excluding any proceeds from the Over-Allotment
Option which are expected to be delivered at a subsequent date effecting
exercise of such option.

“Law” means all laws, statutes, ordinances, rules and regulations of the United
States, any foreign country and each state, commonwealth, city, county,
municipality, regulatory body, agency or other political subdivision thereof.

“Letter Agreement” means that certain letter agreement, dated as of April 16,
2010, among David Liniger, Gail Liniger, RIHI and WP with respect to, amongst
other things, certain estate planning arrangements arising after the death or
disability of David Liniger.

“Losses” means items of Company loss determined according to Section 5.1(b).

“Manager” has the meaning set forth in Section 6.1.

“Management Services Agreement” means that certain Management Services Agreement
between the Company and Holdings and dated as of the date hereof.

“Member” means (i) each of the members named on Schedule I attached hereto and
(ii) any Person admitted to the Company as a Substituted Member or Additional
Member in accordance with Article XII, but only so long as such Person is shown
on the Company’s books and records as the owner of one or more Units.

“Minimum Gain” means “partnership minimum gain” determined pursuant to Treasury
Regulation Section 1.704-2(d).

“Net IPO Proceeds” has the meaning set forth in the Recitals.

“Net Loss” means, with respect to a Fiscal Year, the excess if any, of Losses
for such Fiscal Year over Profits for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.3 and Section 5.4).

“Net Over-Allotment Proceeds” has the meaning set forth in the Recitals.





8




 

“Net Profit” means, with respect to a Fiscal Year, the excess if any, of Profits
for such Fiscal Year over Losses for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.3 and Section 5.4).

“Officer” has the meaning set forth in Section 6.1(b).

“Omnibus Incentive Plan” means the RE/MAX Holdings, Inc. 2013 Omnibus Incentive
Plan, as the same may be amended, supplemented or otherwise modified from time
to time.

“Options” means options, issued under the Omnibus Incentive Plan, to acquire
Class A Common Stock or other equity equivalents of Holdings.

“Original Members” has the meaning set forth in the Recitals.

“Other Agreements” has the meaning set forth in Section 10.4.

“Over-Allotment Option” has the meaning set forth in the Recitals.

“Percentage Interest” means, with respect to a Member at a particular time, such
Member’s percentage interest in the Company determined by dividing such Member’s
Units by the total Units of all Members at such time.

“Permitted Transfer” has the meaning set forth in Section 10.2.

“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.

“Preferred Unit” means a Unit representing a fractional part of the Company
Interests of the Members and having the rights and obligations specified with
respect to Preferred Units in this Agreement.

“Preferred Unit Redemption Amount” has the meaning set forth in Section 3.3(a).

“Preferred Unitholder” means a holder of Preferred Units.

“Profits” means items of Company income and gain determined according to
Section 5.1(b).

“Pro rata,” “pro rata portion,” “according to their interests,” “ratably,”
“proportionately,” “proportional,” “in proportion to,” “based on the number of
Units held,” “based upon the percentage of Units held,” “based upon the number
of Units outstanding,” and other terms with similar meanings, when used in the
context of a number of Units of the Company relative to other Units, means (i)
as between the Preferred Units and the Common Units, pro rata based upon the
number of such Units held by the Members holding such Units, and (ii) as amongst
an individual class of Units, pro rata based upon the number of such Units
within such class of Units.





9




 

“Recapitalization” has the meaning set forth in the Recitals.

“Redeemed Units” has the meaning set forth in Section 11.1(a).

“Redeemed Units Equivalent” means the product of (i) the Share Settlement, times
(ii) the Common Unit Redemption Price.

“Redeeming Member” has the meaning set forth in Section 11.1(a).

“Redemption” has the meaning set forth in Section 11.1(a).

“Redemption Date” has the meaning set forth in Section 11.1(a).

“Redemption Notice” has the meaning set forth in Section 11.1(a).

“Redemption Right” has the meaning set forth in Section 11.1(a).

“RE/MAX LLC” means RE/MAX, LLC, a Delaware limited liability company and a
Subsidiary of the Company.

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, by and between Holdings and RIHI.

“Remaining Net IPO Proceeds” has the meaning set forth in the Recitals.

“Retraction Notice” has the meaning set forth in Section 11.1(b).

“RIHI” means RIHI, Inc., a Delaware corporation.

“RIHI Over-Allotment Option Common Unit Redemption” has the meaning set forth in
the Recitals.

“RIHI Initial Common Unit Redemption” has the meaning set forth in the Recitals.

“Schedule of Members” has the meaning set forth in Section 3.1(b).

“Securities Act” means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder, and any successor to such statute, rules or
regulations. Any reference herein to a specific section, rule or regulation of
the Securities Act shall be deemed to include any corresponding provisions of
future law.

“Securities and Exchange Commission” means the United States Securities and
Exchange Commission, including any governmental body or agency succeeding to the
functions thereof.

“Share Settlement” means a number of shares of Class A Common Stock equal to the
number of Redeemed Units.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of





10




 

the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a limited liability company, partnership,
association or other business entity (other than a corporation), a majority of
the voting interests thereof are at the time owned or controlled, directly or
indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof; provided,  however, that, notwithstanding the foregoing,
each of Equity Group Insurance, LLC and Equity Home Mortgage, LLC shall be
considered a Subsidiary of the Company and Brokerage. For purposes hereof,
references to a “Subsidiary” of the Company shall be given effect only at such
times that the Company has one or more Subsidiaries, and, unless otherwise
indicated, the term “Subsidiary” refers to a Subsidiary of the Company.

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 12.1.

“Tax Matters Partner” has the meaning given to such term in Section 6231 of the
Code.

“Tax Receivable Agreements” means those certain Tax Receivable Agreements, dated
as the date hereof, by and between Holdings, on the one hand, and RIHI or WP, as
the case may be, on the other hand.

“Taxable Year” means the Company’s accounting period for U.S. federal income tax
purposes determined pursuant to Section 9.2.

“Third LLC Agreement” has the meaning set forth in the Recitals.

“Trading Day” means a day on which the New York Stock Exchange or such other
principal United States securities exchange on which the Class A Common Stock is
listed or admitted to trading is open for the transaction of business (unless
such trading shall have been suspended for the entire day).

“Transfer” (and, with a correlative meaning, “Transferring”) means any sale,
transfer, assignment, pledge, encumbrance or other disposition of (whether
directly or indirectly, whether with or without consideration and whether
voluntarily or involuntarily or by operation of law) (i) any interest (legal or
beneficial) in any Unit or (ii) any equity or other interest (legal or
beneficial) in any Member.

“Treasury Regulations” means the income tax regulations promulgated under the
Code and any corresponding provisions of succeeding regulations.

“Underwriting Agreement” means the Underwriting Agreement, dated as of October
1, 2013, by and among Holdings, the Company, Morgan Stanley & Co. LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan Securities LLC.

“Unit” means a Company Interest of a Member or a permitted Assignee in the
Company representing a fractional part of the Company Interests of all Members
and Assignees, whether a Preferred Unit or a Common Unit; provided,  however,
that any class or group of Units issued





11




 

shall have the relative rights, powers and duties set forth in this Agreement,
and the Company Interest represented by such class or group of Units shall be
determined in accordance with such relative rights, powers and duties.

“Unitholder” means a Common Unitholder or a Preferred Unitholder.

“Unvested Holdings Shares” means shares of Class A Common Stock issued pursuant
to the Omnibus Incentive Plan that are not Vested Holdings Shares.

“Vested Holdings Shares” has the meaning set forth in Section 3.4(c)(ii).

“WP” means Weston Presidio V, L.P., and its Affiliates.

“WP Common Unit Redemption” has the meaning set forth in the Recitals.

“WP Preferred Unit Redemption” has the meaning set forth in the Recitals.

ARTICLE II

 

ORGANIZATIONAL MATTERS

2.1       Formation of Company.  The Company was formed on April 7, 2010
pursuant to the provisions of the Delaware Act.

2.2       Fourth Amended and Restated Limited Liability Company Agreement.  The
Members hereby execute this Agreement for the purpose of establishing the
affairs of the Company and the conduct of its business in accordance with the
provisions of the Delaware Act. The Members hereby agree that during the term of
the Company set forth in Section 2.6 the rights and obligations of the Members
with respect to the Company will be determined in accordance with the terms and
conditions of this Agreement and the Delaware Act. On any matter upon which this
Agreement is silent, the Delaware Act shall control. No provision of this
Agreement shall be in violation of the Delaware Act and to the extent any
provision of this Agreement is in violation of the Delaware Act, such provision
shall be void and of no effect to the extent of such violation without affecting
the validity of the other provisions of this Agreement; provided,  however, that
where the Delaware Act provides that a provision of the Delaware Act shall apply
“unless otherwise provided in a limited liability company agreement” or words of
similar effect, the provisions of this Agreement shall in each instance control;
provided further, that notwithstanding the foregoing, Section 18-210 of the
Delaware Act shall not apply or be incorporated into this Agreement.

2.3       Name.  The name of the Company shall be “RMCO, LLC.” The Manager in
its sole discretion may change the name of the Company at any time and from time
to time. Notification of any such change shall be given to all of the Members.
The Company’s business may be conducted under its name and/or any other name or
names deemed advisable by the Manager.





12




 

2.4       Purpose.  The primary business and purpose of the Company shall be to
engage in such activities as are permitted under the Delaware Act and determined
from time to time by the Manager in accordance with the terms and conditions of
this Agreement.

2.5       Principal Office; Registered Office.  The principal office of the
Company shall be at 5075 S. Syracuse Street, Denver, Colorado 80237, or such
other place as the Manager may from time to time designate. The address of the
registered office of the Company in the State of Delaware shall be c/o The
Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware, and the
registered agent for service of process on the Company in the State of Delaware
at such registered office shall be The Corporation Trust Company.

2.6       Term.  The term of the Company commenced upon the filing of the
Certificate in accordance with the Delaware Act and shall continue in existence
until termination and dissolution thereof in accordance with the provisions of
Article XIV.

2.7       No State-Law Partnership.  The Members intend that the Company not be
a partnership (including, without limitation, a limited partnership) or joint
venture, and that no Member be a partner or joint venturer of any other Member
by virtue of this Agreement, for any purposes other than as set forth in the
last sentence of this Section 2.7, and neither this Agreement nor any other
document entered into by the Company or any Member relating to the subject
matter hereof shall be construed to suggest otherwise. The Members intend that
the Company shall be treated as a partnership for U.S. federal and, if
applicable, state or local income tax purposes, and that each Member and the
Company shall file all tax returns and shall otherwise take all tax and
financial reporting positions in a manner consistent with such treatment.

ARTICLE III

 

UNITS; INITIAL CAPITALIZATION; MEMBERS

3.1       Members.

(a)        Each of the Original Members previously was admitted as a Member to
the Company pursuant to the Third LLC Agreement. At the Effective Time and
concurrently with the Common Unit Purchase, Holdings shall be admitted to the
Company as a Member.

(b)        The Company shall maintain a schedule setting forth:  (i) the name
and address of each Member; (ii) the aggregate number of outstanding Units and
the number and class of Units held by each Member; (iii) the aggregate amount of
cash Capital Contributions that have been made by the Members with respect to
their Units; and (iv) the Fair Market Value of any property other than cash
contributed by the Members with respect to their Units (including, if
applicable, a description and the amount of any liability assumed by the Company
or to which contributed property is subject) (such schedule, the “Schedule of
Members”).  The applicable Schedule of Members in effect as of the Effective
Time is set forth as “Schedule I” to this Agreement.  The Schedule of Members
shall be the definitive record of ownership of each Unit of the Company and all
relevant information with respect to each Member.  The Company shall be entitled
to recognize the exclusive right of a Person registered on its records as the





13




 

owner of Units for all purposes and shall not be bound to recognize any
equitable or other claim to or interest in Units on the part of any other
Person, whether or not it shall have express or other notice thereof, except as
otherwise provided by the Delaware Act.

(c)        No Member shall be required or, except as approved by the Manager
pursuant to Section 6.1 and in accordance with the other provisions of this
Agreement, permitted to loan any money or property to the Company or borrow any
money or property from the Company.

3.2       Units.  Interests in the Company shall be represented by Units, or
such other securities of the Company, in each case as the Manager may establish
in its discretion in accordance with the terms and subject to the restrictions
hereof. Immediately after the Effective Time, and prior to the WP Preferred Unit
Redemption, the Units will be comprised of two classes:  (i) “Preferred Units”
(with 2,429,930 Preferred Units being authorized for issuance by the Company);
and (ii) “Common Units” (with 180,000,000 Common Units being authorized for
issuance by the Company).

3.3       Recapitalization and Split; Holdings Capital Contribution; Holdings
Purchase of Common Units; Redemptions.

(a)        Recapitalization and Split.  In connection with the Recapitalization,
immediately upon the Effective Time, the aggregate number of 150,000 Class A
Preferred Units (as defined in the Third LLC Agreement) that were issued and
outstanding and held by WP prior to the execution and effectiveness of this
Agreement are hereby converted into 2,429,930 Preferred Units and 3,750,000
Common Units.  The Preferred Units received by WP have an aggregate liquidation
preference of $49,850,000 and reflect the preferred Company Interest previously
held by WP and reflected in Sections 4.1(a)(i), (ii), and (iii) and other
applicable provisions of the Third LLC Agreement.  At the same time, and also in
connection with the Recapitalization, immediately upon the Effective Time, the
aggregate number of 847,500 Class B Common Units (as defined in the Third LLC
Agreement) that were issued and outstanding and held by RIHI prior to the
execution and effectiveness of this Agreement are converted hereby into
21,187,500 Common Units.  The number of Common Units received by each of WP and
RIHI reflect a 25:1 (twenty-five to one) split of the residual common Company
Interest previously held by each of WP and RIHI and reflected in Section
4.1(a)(iv) and other applicable provisions of the Third LLC
Agreement.  Following the Recapitalization and in connection therewith,
immediately upon the Effective Time, the Company will be deemed to have
distributed one share of Class B Common Stock to RIHI.  Such Class B Common
Stock will be issued by Holdings to the Company in exchange for both the Common
Units to be purchased by Holdings in connection with the Common Unit Purchase
and Holdings’ rights as Manager transferred to it by the Company as provided for
in this Agreement.

(b)        Holdings Contribution.  Following the Recapitalization and Holdings’
purchase of the HBN/Tails Assets, immediately upon the Effective Time, Holdings
will contribute the HBN/Tails Assets to the Company in exchange for 1,330,977
Common Units pursuant to the Contribution Agreement. The HBN/Tails Contribution
and subsequent receipt of Common Units by Holdings shall be reflected on
Schedule I.





14




 

(c)        Holdings Common Unit Purchase.  Following the HBN/Tails Contribution,
immediately after the Effective Time, Holdings will contribute the Remaining Net
IPO Proceeds to the Company in exchange for 8,669,023 Common Units pursuant to
the Common Unit Purchase Agreement (the “Common Unit Purchase”).  The Common
Unit Purchase shall be reflected on Schedule I.

(d)        WP Preferred Unit Redemption.  Following the Common Unit Purchase,
immediately after the Effective Time, the Preferred Units that were issued to WP
pursuant to Section 3.3(a) of this Agreement shall be redeemed by the Company
with a portion of the Remaining Net IPO Proceeds received from Holdings for the
aggregate amount of $49,850,000 (the “Preferred Unit Redemption Amount”).  All
of the issued and outstanding Preferred Units automatically shall terminate and
cease to be outstanding on payment of the Preferred Unit Redemption Amount to
which each Preferred Unit is entitled under Section 3.3(a) and the Company shall
cease to have authorized Preferred Units.  The WP Preferred Unit Redemption
shall be reflected on Schedule I.

(e)        Common Unit Redemptions.  Following the WP Preferred Unit Redemption,
immediately after the Effective Time, the Company will use the rest of the
Remaining Net IPO Proceeds to redeem 3,750,000 Common Units held by WP and
thereafter the Company will use the Remaining Net IPO Proceeds to redeem
1,952,900 Common Units held by RIHI.  The WP Common Unit Redemption and the RIHI
Initial Common Unit Redemption shall be reflected on Schedule I.

(f)        Over-Allotment Option Common Unit Redemptions.  If the Over-Allotment
Option is exercised in whole or in part, immediately upon the closing of the
Over-Allotment Option, the Net Over-Allotment Proceeds from such exercise shall
be paid by Holdings to the Company in order to purchase newly issued Common
Units pursuant to the Common Unit Purchase Agreement. Following the Company’s
receipt of any such Net Over-Allotment Proceeds from Holdings in exchange for
the Company’s delivery of newly issued Common Units to Holdings, the Company
shall, in turn, pay such Net Over-Allotment Proceeds to RIHI to redeem
additional Common Units held by RIHI.  Any additional Class A Common Stock sold
as a result of the exercise of the Over‑Allotment Option shall be sold at the
same price as the Class A Common Stock sold in connection with the IPO and the
price per Common Unit paid to redeem additional Common Units held by RIHI shall
be the same priced paid with respect to the WP Common Unit Redemption and the
RIHI Initial Common Unit Redemption.  The RIHI Over-Allotment Option Common Unit
Redemption, to the extent it occurs, shall be reflected on Schedule I, which
shall be amended as necessary or appropriate following the IPO Closing Date.

3.4       Authorization and Issuance of Additional Units.

(a)        The Company shall undertake all actions, including, without
limitation, a reclassification, distribution, division or recapitalization, with
respect to the Common Units, to maintain at all times a one-to-one ratio between
the number of Common Units owned by Holdings and the number of outstanding
shares of Class A Common Stock, disregarding, for purposes of maintaining the
one-to-one ratio, Unvested Holdings Shares, treasury stock, preferred stock or
other securities of Holdings that are not convertible into or exercisable or





15




 

exchangeable for Class A Common Stock.  In the event Holdings issues, transfers
from treasury stock or repurchases Class A Common Stock in a transaction not
contemplated in this Agreement, the Manager shall have the authority to take all
actions such that, after giving effect to all such issuances, transfers or
repurchases, the number of outstanding Common Units owned by Holdings will equal
on a one-for-one basis the number of outstanding shares of Class A Common Stock.
In the event Holdings issues, transfers from treasury stock or repurchases
Holdings preferred stock in a transaction not contemplated in this Agreement,
the Manager shall have the authority to take all actions such that, after giving
effect to all such issuances, transfers or repurchases, Holdings holds mirror
equity interests in the Company which (in the good faith determination by the
Manager) are in the aggregate substantially equivalent to the outstanding
Holdings preferred stock.  The Company shall not undertake any subdivision (by
any Unit split, Unit distribution, reclassification, recapitalization or similar
event) or combination (by reverse Unit split, reclassification, recapitalization
or similar event) of the Units that is not accompanied by an identical
subdivision or combination of Class A Common Stock to maintain at all times a
one-to-one ratio between the number of Common Units owned by Holdings and the
number of outstanding shares of Class A Common Stock, unless such action is
necessary to maintain at all times a one-to-one ratio between the number of
Common Units owned by Holdings and the number of outstanding shares of Class A
Common Stock as contemplated by the first sentence of this Section 3.3(f).

(b)        The Company shall only be permitted to issue additional Units or
other Equity Securities in the Company to the Persons and on the terms and
conditions provided for in Section 3.2 and this Section 3.4. Subject to the
foregoing, the Manager may cause the Company to issue additional Common Units
authorized under this Agreement at such times and upon such terms as the Manager
shall determine and the Manager shall amend this Agreement as necessary in
connection with the issuance of additional Common Units and admission of
additional Members under this Section 3.4.

(c)        Equity Compensation Issued by Holdings.

(i)         In connection with the exercise of Options, Holdings shall have the
right to acquire additional Common Units from the Company.  Holdings shall
exercise its rights under this Section 3.4(c)(i) by giving written notice (the
“Equity Compensation Notice”) to the Company and all Members following exercise
of the Options. The Equity Compensation Notice shall specify the net number of
shares of Class A Common Stock issued by Holdings pursuant to exercise of the
Options. The Company shall issue the Common Units to which Holdings is entitled
under this Section 3.4(c)(i) within three (3) Business Days after delivery of
the Equity Compensation Notice (to be effective immediately prior to the close
of business on such date). The number of additional Common Units that Holdings
shall be entitled to receive under this Section 3.4(c)(i) shall be equal to the
net number of shares of Class A Common Stock issued by Holdings pursuant to the
exercise of the Options. The net number of shares of Class A Common Stock issued
by Holdings pursuant to exercise of the Options shall be equal to (i) the number
of shares of Class A Common Stock with respect to which the Options were
exercised, less (ii) any shares of Class A Common Stock transferred to or
withheld by Holdings in satisfaction of the exercise price or taxes payable as a
result of the exercise of the Options. In consideration of the Common Units
issued by the Company to Holdings under this Section 3.4(c)(i), Holdings shall
contribute to the Company the cash consideration, if any, received by Holdings
in exchange for





16




 

the net shares of Class A Common Stock issued pursuant to exercise of the
Options. Holdings shall contribute any cash consideration to which the Company
is entitled under this Section 3.4(c)(i) on the same date (and to be effective
as of the same time) that the Company issues the Common Units to Holdings.

(ii)       In connection with the grant of Class A Common Stock pursuant to the
Omnibus Incentive Plan (including, without limitation, the issuance of
restricted and non-restricted Class A Common Stock, the payment of bonuses in
Class A Common Stock, the issuance of Class A Common Stock in settlement of
restricted stock units, stock appreciation rights or otherwise), other than
through the exercise of Options as contemplated in Section 3.4(c)(i), Holdings
shall deliver an Equity Compensation Notice to the Company and all Members
following the date on which shares of such Class A Common Stock are vested for
U.S. federal income tax purposes (“Vested Holdings Shares”). The Equity
Compensation Notice shall specify the number of Vested Holdings Shares, which
shall be net of any shares of Class A Common Stock transferred to or withheld by
Holdings in satisfaction of taxes payable as a result of the vesting or issuance
of such shares. Within three (3) Business Days after delivery of the Equity
Compensation Notice (to be effective immediately prior to the close of business
on such date) (i) the Company shall (x) issue to Holdings a number of Common
Units equal to the number of Vested Holdings Shares, and (y) make a special
distribution to Holdings (to the extent such distribution is not restricted
under the Credit Agreement) in respect of such Common Units in an amount equal
to any dividends or dividend equivalents paid or payable by Holdings in respect
of such Vested Holdings Shares (provided that (i) the related dividend record
date preceded the date such Vested Holdings Shares became Vested Holdings Shares
and (ii) Holdings has not been, and will not be, reimbursed for such dividend or
dividend equivalent payments pursuant to the Management Services Agreement or
otherwise), and (ii) Holdings shall contribute to the Company any cash
consideration received by Holdings in respect of such Vested Holdings Shares.

3.5       Repurchase or Redemption of Class A Shares. If, at any time, any
shares of Class A Common Stock are repurchased or redeemed (whether by exercise
of a put or call, automatically or by means of another arrangement) by Holdings
for cash, then the Manager shall cause the Company, immediately prior to such
repurchase or redemption of Class A Common Stock, to redeem a corresponding
number of Common Units held by Holdings, at an aggregate redemption price equal
to the aggregate purchase or redemption price of the shares of Class A Common
Stock being repurchased or redeemed by Holding (plus any expenses related
thereto) and upon such other terms as are the same for the shares of Class A
Common Stock being repurchased or redeemed by Holdings.

3.6       Certificates Representing Units; Lost, Stolen or Destroyed
Certificates; Registration and Transfer of Units.

(a)        Units shall not be certificated unless otherwise determined by the
Manager.  If the Manager determines that one or more Units shall be
certificated, each such certificate shall be signed by or in the name of the
Company, by the Chief Executive Officer and any other officer designated by the
Manager, representing the number of Units held by such holder. Such certificate
shall be in such form (and shall contain such legends) as the Manager





17




 

may determine. Any or all of such signatures on any certificate representing one
or more Units may be a facsimile, engraved or printed, to the extent permitted
by applicable Law.

(b)        If Units are certificated, the Manager may direct that a new
certificate representing one or more Units be issued in place of any certificate
theretofore issued by the Company alleged to have been lost, stolen or
destroyed, upon delivery to the Manager of an affidavit of the owner or owners
of such certificate, setting forth such allegation. The Manager may require the
owner of such lost, stolen or destroyed certificate, or such owner’s legal
representative, to give the Company a bond sufficient to indemnify it against
any claim that may be made against it on account of the alleged loss, theft or
destruction of any such certificate or the issuance of any such new certificate.

(c)        Upon surrender to the Company or the transfer agent of the Company,
if any, of a certificate for one or more Units, duly endorsed or accompanied by
appropriate evidence of succession, assignment or authority to transfer, in
compliance with the provisions hereof, the Company shall issue a new certificate
representing one or more Units to the Person entitled thereto, cancel the old
certificate and record the transaction upon its books. Subject to the provisions
of this Agreement, the Manager may prescribe such additional rules and
regulations as it may deem appropriate relating to the issue, Transfer and
registration of Units.

3.7       Negative Capital Accounts.  No Member shall be required to pay to any
other Member or the Company any deficit or negative balance which may exist from
time to time in such Member’s Capital Account (including upon and after
dissolution of the Company).

3.8       No Withdrawal.  No Person shall be entitled to withdraw any part of
such Person’s Capital Contribution or Capital Account or to receive any
Distribution from the Company, except as expressly provided herein.

3.9       Loans From Members.  Loans by Members to the Company shall not be
considered Capital Contributions. Subject to the provisions of Section 3.1(c),
the amount of any such advances shall be a debt of the Company to such Member
and shall be payable or collectible in accordance with the terms and conditions
upon which such advances are made.

ARTICLE IV

 

DISTRIBUTIONS

4.1       Distributions.

(a)        Distributable Cash; Other Distributions.  To the extent permitted by
applicable Law and hereunder, Distributions to Members may be declared by the
Manager out of Distributable Cash or other funds or property legally available
therefor in such amounts and on such terms (including the payment dates of such
Distributions) as the Manager shall determine using such record date as the
Manager may designate; such Distributions shall be made to the Members as of the
close of business on such record date on a pro rata basis in accordance with
each Member’s Percentage Interest as of the close of business on such record
date; provided,  however, that the Manager shall have the obligation to make
Distributions as set forth in Sections 4.1(b) and 14.2; and provided further
that, notwithstanding any other provision herein to the





18




 

contrary, no Distributions shall be made to any Member to the extent such
Distribution would render the Company insolvent. For purposes of the foregoing
sentence, insolvency means the inability of the Company to meet its payment
obligations when due. Promptly following the designation of a record date and
the declaration of a Distribution pursuant to this Section 4.1(a), the Manager
shall give notice to each Member of the record date, the amount and the terms of
the Distribution and the payment date thereof. In furtherance of the foregoing,
it is intended that the Manager shall, to the extent permitted by applicable Law
and hereunder, have the right in its sole discretion to make Distributions to
the Members pursuant to this Section 4.1(a) in such amounts as shall enable
Holdings to pay dividends or to meet its obligations, including its obligations
pursuant to the Tax Receivable Agreements (to the extent such obligations are
not otherwise able to be satisfied as a result of Tax Distributions required to
be made pursuant to Section 4.1(b)).

(b)        Tax Distributions.

(i)         On or about each date (a “Tax Distribution Date”) that is five (5)
Business Days prior to (i) each date on which estimated U.S. federal income tax
payments are required to be made by calendar year individual taxpayers (or, if
earlier, the date on which estimated U.S. federal income tax payments are
required for Holdings) and (ii) each due date for the U.S. federal income tax
return of an individual calendar year taxpayer (without regard to extensions)
(or, if earlier, the due date for the U.S. federal income tax return of
Holdings, as determined without regard to extensions), the Company shall be
required to make a Distribution to each Member of cash in an amount equal to
such Member’s Assumed Tax Liability, if any, for such taxable period (the “Tax
Distributions”).  The calculation of Assumed Tax Liability shall take into
account the carryforward of prior losses and the character of tax items
allocated to a Member (e.g., capital or ordinary) and shall treat each
Distribution made pursuant to this Section 4.1(b) as a payment of taxes or
estimated taxes.

(ii)       To the extent a Member otherwise would be entitled to receive less
than its Percentage Interest of the aggregate Tax Distributions to be paid
pursuant to this Section 4.1(b) on any given date, the Tax Distributions to such
Member shall be increased to ensure that all Distributions made pursuant to this
Section 4.1(b) are made pro rata in accordance with Percentage Interests.  If,
on a Tax Distribution Date, there are insufficient funds on hand to distribute
to the Members the full amount of the Tax Distributions to which such Members
are otherwise entitled, Distributions pursuant to this Section 4.1(b) shall be
made to the Members to the extent of available funds in accordance with their
Percentage Interests and the Company shall make future Tax Distributions as soon
as funds become available sufficient to pay the remaining portion of the Tax
Distributions to which such Members are otherwise entitled.

(iii)      In the event of any audit by, or similar event with, a taxing
authority that affects the calculation of any Member’s Assumed Tax Liability for
any taxable year, or in the event the Company files an amended return, each
Member’s Assumed Tax Liability with respect to such year shall be recalculated
by giving effect to such event (for the avoidance of doubt, taking into account
interest or penalties).  Any shortfall in the amount of Tax Distributions the
Members and former Members received for the relevant taxable years based on such
recalculated Assumed Tax Liability promptly shall be distributed to such Members
and the successors of such former Members, except, for the avoidance of doubt,
to the extent





19




 

Distributions were made to such Members and former Members pursuant to Section
4.1(a) and this Section 4.1(b) in the relevant taxable years sufficient to cover
such shortfall.

(iv)       Notwithstanding the foregoing, Distributions pursuant to this Section
4.1(b), if any, shall be made to a Member only to the extent all previous
Distributions to such Member pursuant to Section 4.1(a) during the Fiscal Year
are less than the Distributions such Member otherwise would have been entitled
to receive during such Fiscal Year pursuant to this Section 4.1(b).

4.2       Restricted Distributions.  Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make any
Distribution to any Member on account of any Company Interest if such
Distribution would violate any applicable Law or the terms of the Credit
Agreement.

ARTICLE V

 

CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

5.1       Capital Accounts.

(a)        The Company shall maintain a separate Capital Account for each Member
according to the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). For
this purpose, the Company may (in the discretion of the Manager), upon the
occurrence of the events specified in Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital Accounts in
accordance with the rules of such Treasury Regulation and Treasury Regulation
Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company property.

(b)        For purposes of computing the amount of any item of Company income,
gain, loss or deduction to be allocated pursuant to this Article V and to be
reflected in the Capital Accounts of the Members, the determination, recognition
and classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes (including
any method of depreciation, cost recovery or amortization used for this
purpose); provided,  however, that:

(i)         The computation of all items of income, gain, loss and deduction
shall include those items described in Code Section 705(a)(l)(B) or Code
Section 705(a)(2)(B) and Treasury Regulation Section 1.704-1(b)(2)(iv)(i),
without regard to the fact that such items are not includable in gross income or
are not deductible for U.S. federal income tax purposes.

(ii)       If the Book Value of any Company property is adjusted pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(f), the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such
property.

(iii)      Items of income, gain, loss or deduction attributable to the
disposition of Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the Book Value
of such property.





20




 

(iv)       Items of depreciation, amortization and other cost recovery
deductions with respect to Company property having a Book Value that differs
from its adjusted basis for tax purposes shall be computed by reference to the
property’s Book Value in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(g).

(v)        To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant
to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

5.2       Allocations.  Except as otherwise provided in Section 5.3 and Section
5.4, Net Profits and Net Losses for any Fiscal Year or Fiscal Period shall be
allocated among the Capital Accounts of the Members pro rata in accordance with
their respective Percentage Interests.

5.3       Regulatory Allocations.

(a)        Losses attributable to partner nonrecourse debt (as defined in
Treasury Regulation Section 1.704-2(b)(4)) shall be allocated in the manner
required by Treasury Regulation Section 1.704-2(i). If there is a net decrease
during a Taxable Year in partner nonrecourse debt minimum gain (as defined in
Treasury Regulation Section 1.704-2(i)(3)), Profits for such Taxable Year (and,
if necessary, for subsequent Taxable Years) shall be allocated to the Members in
the amounts and of such character as determined according to Treasury Regulation
Section 1.704-2(i)(4).

(b)        Nonrecourse deductions (as determined according to Treasury
Regulation Section 1.704-2(b)(1)) for any Taxable Year shall be allocated pro
rata among the Members in accordance with their Percentage Interests. Except as
otherwise provided in Section 4.3(a), if there is a net decrease in the Minimum
Gain during any Taxable Year, each Member shall be allocated Profits for such
Taxable Year (and, if necessary, for subsequent Taxable Years) in the amounts
and of such character as determined according to Treasury Regulation
Section 1.704-2(f). This Section 5.3(b) is intended to be a minimum gain
chargeback provision that complies with the requirements of Treasury Regulation
Section 1.704-2(f), and shall be interpreted in a manner consistent therewith.

(c)        If any Member that unexpectedly receives an adjustment, allocation or
Distribution described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) and (6) has an Adjusted Capital Account Deficit as of the end of any Taxable
Year, computed after the application of Sections 5.3(a) and 5.3(b) but before
the application of any other provision of this Article V, then Profits for such
Taxable Year shall be allocated to such Member in proportion to, and to the
extent of, such Adjusted Capital Account Deficit. This Section 5.3(c) is
intended to be a qualified income offset provision as described in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner
consistent therewith.





21




 

(d)        Profits and Losses described in Section 5.1(b)(v) shall be allocated
in a manner consistent with the manner that the adjustments to the Capital
Accounts are required to be made pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(j), (k) and (m).

(e)        The allocations set forth in Section 5.3(a) through and including
Section 5.3(d) (the “Regulatory Allocations”) are intended to comply with
certain requirements of Sections 1.704-1(b) and 1.704-2 of the Treasury
Regulations. The Regulatory Allocations may not be consistent with the manner in
which the Members intend to allocate Profit and Loss of the Company or make
Distributions. Accordingly, notwithstanding the other provisions of this
Article V, but subject to the Regulatory Allocations, income, gain, deduction,
and loss shall be reallocated among the Members so as to eliminate the effect of
the Regulatory Allocations and thereby cause the respective Capital Accounts of
the Members to be in the amounts (or as close thereto as possible) they would
have been if Profit and Loss (and such other items of income, gain, deduction
and loss) had been allocated without reference to the Regulatory Allocations. In
general, the Members anticipate that this will be accomplished by specially
allocating other Profit and Loss (and such other items of income, gain,
deduction and loss) among the Members so that the net amount of the Regulatory
Allocations and such special allocations to each such Member is zero. In
addition, if in any Fiscal Year or Fiscal Period there is a decrease in
partnership minimum gain, or in partner nonrecourse debt minimum gain, and
application of the minimum gain chargeback requirements set forth in
Section 5.3(a) or Section 5.3(b) would cause a distortion in the economic
arrangement among the Members, the Members may, if they do not expect that the
Company will have sufficient other income to correct such distortion, request
the Internal Revenue Service to waive either or both of such minimum gain
chargeback requirements. If such request is granted, this Agreement shall be
applied in such instance as if it did not contain such minimum gain chargeback
requirement.

5.4       Final Allocations.  Notwithstanding any contrary provision in this
Agreement except Section 5.3, the Manager shall make appropriate adjustments to
allocations of Profits and Losses to (or, if necessary, allocate items of gross
income, gain, loss or deduction of the Company among) the Members upon the
liquidation of the Company (within the meaning of Section 1.704 1(b)(2)(ii)(g)
of the Treasury Regulations), the transfer of substantially all the Units
(whether by sale or exchange or merger) or sale of all or substantially all the
assets of the Company, such that, to the maximum extent possible, the Capital
Accounts of the Members are proportionate to their Percentage Interests.  In
each case, such adjustments or allocations shall occur, to the maximum extent
possible, in the Fiscal Year of the event requiring such adjustments or
allocations.

5.5       Tax Allocations.

(a)        The income, gains, losses, deductions and credits of the Company will
be allocated, for federal, state and local income tax purposes, among the
Members in accordance with the allocation of such income, gains, losses,
deductions and credits among the Members for computing their Capital Accounts;
provided that if any such allocation is not permitted by the Code or other
applicable law, the Company’s subsequent income, gains, losses, deductions and
credits will be allocated among the Members so as to reflect as nearly as
possible the allocation set forth herein in computing their Capital Accounts.





22




 

(b)        Items of Company taxable income, gain, loss and deduction with
respect to any property contributed to the capital of the Company shall be
allocated among the Members in accordance with Code Section 704(c) so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its Book Value using the traditional
method, as described in Treasury Regulations Section 1.704-3(b).

(c)        If the Book Value of any Company asset is adjusted pursuant to
Section 5.1(b), subsequent allocations of items of taxable income, gain, loss
and deduction with respect to such asset shall take account of any variation
between the adjusted basis of such asset for federal income tax purposes and its
Book Value in the same manner as under Code Section 704(c) using the traditional
method, as described in Treasury Regulations Section 1.704-3(b).

(d)        Allocations of tax credits, tax credit recapture, and any items
related thereto shall be allocated to the Members pro rata as determined by the
Manager taking into account the principles of Treasury Regulation
Section 1.704-1(b)(4)(ii).

(e)        For purposes of determining a Member’s pro rata share of the
Company’s “excess nonrecourse liabilities” within the meaning of Treasury
Regulation Section 1.752-3(a)(3), each Member’s interest in income and gain
shall be in proportion to the Units held by such Member.

(f)        Allocations pursuant to this Section 5.5 are solely for purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Profits, Losses,
Distributions or other Company items pursuant to any provision of this
Agreement.

5.6       Indemnification and Reimbursement for Payments on Behalf of a Member.
 If the Company is obligated to pay any amount to a Governmental Entity (or
otherwise makes a payment to a Governmental Entity) that is specifically
attributable to a Member or a Member’s status as such (including federal
withholding taxes, state personal property taxes, and state unincorporated
business taxes, but excluding payments such as professional association fees and
the like made voluntarily by the Company on behalf of any Member based upon such
Member’s status as an employee of the Company), then such Person shall indemnify
the Company in full for the entire amount paid (including interest, penalties
and related expenses). The Manager may offset Distributions to which a Person is
otherwise entitled under this Agreement against such Person’s obligation to
indemnify the Company under this Section 5.6. A Member’s obligation to make
contributions to the Company under this Section 5.6 shall survive the
termination, dissolution, liquidation and winding up of the Company, and for
purposes of this Section 5.6, the Company shall be treated as continuing in
existence. The Company may pursue and enforce all rights and remedies it may
have against each Member under this Section 5.6, including instituting a lawsuit
to collect such contribution with interest calculated at a rate equal to the
Base Rate plus three percentage points per annum (but not in excess of the
highest rate per annum permitted by law).





23




 

ARTICLE VI

 

MANAGEMENT

6.1       Authority of Manager.

(a)        Except for situations in which the approval of any Member(s) is
specifically required by this Agreement, (i) all management powers over the
business and affairs of the Company shall be exclusively vested in one manager
(the “Manager”) that shall be Holdings and (ii) the Manager shall conduct,
direct and exercise full control over all activities of the Company. The Manager
shall be the “manager” of the Company for the purposes of the Delaware Act.
Except as otherwise expressly provided for herein and subject to the other
provisions of this Agreement, the Members hereby consent to the exercise by the
Manager of all such powers and rights conferred on the Members by the Delaware
Act with respect to the management and control of the Company.  Holdings may not
be removed as a Manager except as provided in Section 6.4. Any Manager that is
properly removed pursuant to Section 6.4 shall be replaced in the manner
provided in Section 6.5. The Original Members terminate as of the Effective Time
the “Board” previously established in order to conduct the business of the
Company pursuant to the Third LLC Agreement (as such term was previously defined
in the Third LLC Agreement).

(b)        The day-to-day business and operations of the Company shall be
overseen and implemented by officers of the Company (each, an “Officer” and
collectively, the “Officers”), subject to the limitations imposed by the
Manager. An Officer may, but need not, be a Member. Each Officer shall be
appointed by the Manager and shall hold office until his or her successor shall
be duly designated and shall qualify or until his or her death or until he shall
resign or shall have been removed in the manner hereinafter provided. Any one
Person may hold more than one office. Subject to the other provisions in this
Agreement (including in Section 6.8 below), the salaries or other compensation,
if any, of the Officers of the Company shall be fixed from time to time by the
Manager. The authority and responsibility of the Officers shall include, but not
be limited to, such duties as the Manager may, from time to time, delegate to
them and the carrying out of the Company’s business and affairs on a day-today
basis.  The existing Officers of the Company as of the Effective Time shall
remain in their respective positions and shall be deemed to have been appointed
by the Manager.

(c)        The Manager shall have the power and authority to effectuate the
sale, lease, transfer, exchange or other disposition of any, all or
substantially all of the assets of the Company (including the exercise or grant
of any conversion, option, privilege or subscription right or any other right
available in connection with any assets at any time held by the Company) or the
merger, consolidation, reorganization or other combination of the Company with
or into another entity.

6.2       Actions of the Manager.  The Manager may act through any Person or
Persons to whom authority and duties have been delegated pursuant to
Section 6.8.

6.3       Resignation.  The Manager may resign at any time by giving written
notice to the Members. Unless otherwise specified in the notice, the resignation
shall take effect upon receipt





24




 

thereof by the Members, and the acceptance of the resignation shall not be
necessary to make it effective.

6.4       Removal.  The Manager may only be removed by Holdings.

6.5       Vacancies.  Vacancies in the position of Manager occurring for any
reason shall be filled by Holdings.

6.6       Transactions Between Company and Manager.  The Manager may cause the
Company to contract and deal with the Manager, or any Affiliate of the Manager,
provided such contracts and dealings are on terms comparable to and competitive
with those available to the Company from others dealing at arm’s length or are
approved by the Members. The Members hereby approve the Management Services
Agreement, the Common Unit Purchase Agreement and the Contribution Agreement.

6.7       Expenses.  The Company will reimburse Holdings for the fees of the
Holdings Board.  The Members hereby approve the Management Services Agreement.

6.8       Delegation of Authority.  The Manager (a) may, from time to time,
delegate to one or more Persons such authority and duties as the Manager may
deem advisable, and (b) may assign titles (including, without limitation, chief
executive officer, president, principal, vice president, secretary, assistant
secretary, treasurer, or assistant treasurer) and delegate certain authority and
duties to such Persons as the same may be amended, restated or otherwise
modified from time to time. Any number of titles may be held by the same
individual. The salaries or other compensation, if any, of such agents of the
Company shall be fixed from time to time by the Manager, subject to the other
provisions in this Agreement.

6.9       Limitation of Liability of Manager.

(a)        Except as otherwise provided herein or in an agreement entered into
by such Person and the Company, neither the Manager nor any of the Manager’s
Affiliates shall be liable to the Company or to any Member that is not the
Manager for any act or omission performed or omitted by the Manager in its
capacity as the sole managing member of the Company pursuant to authority
granted to the Manager by this Agreement; provided,  however, that, except as
otherwise provided herein, such limitation of liability shall not apply to the
extent the act or omission was attributable to the Manager’s gross negligence,
willful misconduct or knowing violation of law or for any present or future
breaches of any representations, warranties or covenants by the Manager or its
Affiliates contained herein or in the other agreements with the Company. The
Manager may exercise any of the powers granted to it by this Agreement and
perform any of the duties imposed upon it hereunder either directly or by or
through its agents, and shall not be responsible for any misconduct or
negligence on the part of any such agent (so long as such agent was selected in
good faith and with reasonable care). The Manager shall be entitled to rely upon
the advice of legal counsel, independent public accountants and other experts,
including financial advisors, and any act of or failure to act by the Manager in
good faith reliance on such advice shall in no event subject the Manager to
liability to the Company or any Member that is not the Manager.





25




 

(b)        Whenever this Agreement or any other agreement contemplated herein
provides that the Manager shall act in a manner which is, or provide terms which
are, “fair and reasonable” to the Company or any Member that is not the Manager,
the Manager shall determine such appropriate action or provide such terms
considering, in each case, the relative interests of each party to such
agreement, transaction or situation and the benefits and burdens relating to
such interests, any customary or accepted industry practices, and any applicable
United States generally accepted accounting practices or principles.

(c)        Whenever in this Agreement or any other agreement contemplated
herein, the Manager is permitted or required to take any action or to make a
decision in its “sole discretion” or “discretion,” with “complete discretion” or
under a grant of similar authority or latitude, the Manager shall be entitled to
consider such interests and factors as it desires, including its own interests,
and shall, to the fullest extent permitted by applicable law, have no duty or
obligation to give any consideration to any interest of or factors affecting the
Company or other Members.

(d)        Whenever in this Agreement the Manager is permitted or required to
take any action or to make a decision in its “good faith” or under another
express standard, the Manager shall act under such express standard and, to the
extent permitted by applicable law, shall not be subject to any other or
different standards imposed by this Agreement or any other agreement
contemplated herein, and, notwithstanding anything contained herein to the
contrary, so long as the Manager acts in good faith, the resolution, action or
terms so made, taken or provided by the Manager shall not constitute a breach of
this Agreement or any other agreement contemplated herein or impose liability
upon the Manager or any of the Manager’s Affiliates.

6.10     Investment Company Act. The Manager shall use its best efforts to
ensure that the Company shall not be subject to registration as an investment
company pursuant to the Investment Company Act.

ARTICLE VII

 

RIGHTS AND OBLIGATIONS OF MEMBERS

7.1       Limitation of Liability of Members.

(a)        Except as provided in this Agreement or in the Delaware Act, the
debts, obligations and liabilities of the Company, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Company and no Member (including without limitation, the Manager) shall be
obligated personally for any such debts, obligation or liability solely by
reason of being a Member or acting as the Manager of the Company. Except as
otherwise provided in this Agreement, a Member’s liability (in its capacity as
such) for Company liabilities and Losses shall be limited to the Company’s
assets. Notwithstanding anything contained herein to the contrary, the failure
of the Company to observe any formalities or requirements relating to the
exercise of its powers or management of its business and affairs under this
Agreement or the Delaware Act shall not be grounds for imposing personal
liability on the Members for liabilities of the Company.





26




 

(b)        In accordance with the Delaware Act and the laws of the State of
Delaware, a Member may, under certain circumstances, be required to return
amounts previously distributed to such Member.  It is the intent of the Members
that no Distribution to any Member pursuant to Article IV shall be deemed a
return of money or other property paid or distributed in violation of the
Delaware Act.  The payment of any such money or Distribution of any such
property to a Member shall be deemed to be a compromise within the meaning of
Section 18‑502(b) of the Act, and, to the fullest extent permitted by law, any
Member receiving any such money or property shall not be required to return any
such money or property to the Company or any other Person.  However, if any
court of competent jurisdiction holds that, notwithstanding the provisions of
this Agreement, any Member is obligated to make any such payment, such
obligation shall be the obligation of such Member and not of any other Member.

7.2       Lack of Authority.  No Member, other than the Manager, in its capacity
as such, has the authority or power to act for or on behalf of the Company, to
do any act that would be binding on the Company or to make any expenditure on
behalf of the Company. The Members hereby consent to the exercise by the Manager
of the powers conferred on them by law and this Agreement.

7.3       No Right of Partition.  No Member, other than the Manager, shall have
the right to seek or obtain partition by court decree or operation of law of any
Company property, or the right to own or use particular or individual assets of
the Company.

7.4       Indemnification.

(a)        Subject to Section 5.6, the Company hereby agrees to indemnify and
hold harmless any Person (each an “Indemnified Person”) to the fullest extent
permitted under the Delaware Act, as the same now exists or may hereafter be
amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution
or replacement permits the Company to provide broader indemnification rights
than the Company is providing immediately prior to such amendment), against all
expenses, liabilities and losses (including attorneys’ fees, judgments, fines,
excise taxes or penalties) reasonably incurred or suffered by such Person (or
one or more of such Person’s Affiliates) by reason of the fact that such Person
is or was a Member or is or was serving as the Manager, Officer, principal,
employee or other agent of the Company or is or was serving at the request of
the Company as a manager, officer, director, principal, member, employee or
agent of another corporation, partnership, joint venture, limited liability
company, trust or other enterprise; provided,  however, that no Indemnified
Person shall be indemnified for any expenses, liabilities and losses suffered
that are attributable to such Indemnified Person’s or its Affiliates’ gross
negligence, willful misconduct or knowing violation of law or for any present or
future breaches of any representations, warranties or covenants by such
Indemnified Person or its Affiliates contained herein or in the other agreements
with the Company. Expenses, including attorneys’ fees, incurred by any such
Indemnified Person in defending a proceeding shall be paid by the Company in
advance of the final disposition of such proceeding, including any appeal
therefrom, upon receipt of an undertaking by or on behalf of such Indemnified
Person to repay such amount if it shall ultimately be determined that such
Indemnified Person is not entitled to be indemnified by the Company.





27




 

(b)        The right to indemnification and the advancement of expenses
conferred in this Section 7.4 shall not be exclusive of any other right which
any Person may have or hereafter acquire under any statute, agreement, by-law,
action by the Manager or otherwise.

(c)        The Company shall maintain directors’ and officers’ liability
insurance, or substantially equivalent insurance, at its expense, to protect any
Indemnified Person (and the investment funds, if any, they represent) against
any expense, liability or loss described in Section 7.4(a) whether or not the
Company would have the power to indemnify such Indemnified Person against such
expense, liability or loss under the provisions of this Section 7.4. The Company
shall use its commercially reasonable efforts to purchase and maintain property,
casualty and liability insurance in types and at levels customary for companies
of similar size engaged in similar lines of business, as determined in good
faith by the Manager, and the Company shall use its commercially reasonable
efforts to purchase directors’ and officers’ liability insurance (including
employment practices coverage) with a carrier and in an amount determined
necessary or desirable as determined in good faith by the Manager.

(d)        Notwithstanding anything contained herein to the contrary (including
in this Section 7.4), any indemnity by the Company relating to the matters
covered in this Section 7.4 shall be provided out of and to the extent of
Company assets only and no Member (unless such Member otherwise agrees in
writing or is found in a final decision by a court of competent jurisdiction to
have personal liability on account thereof) shall have personal liability on
account thereof or shall be required to make additional Capital Contributions to
help satisfy such indemnity of the Company.

(e)        If this Section 7.4 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Section 7.4 to the fullest extent permitted by any applicable portion of
this Section 7.4 that shall not have been invalidated and to the fullest extent
permitted by applicable law.

7.5       Members Right to Act.  For matters that require the approval of the
Members, the Members shall act through meetings and written consents as
described in paragraphs (a) and (b) below:

(a)        Except as otherwise expressly provided by this Agreement, acts by the
Members holding a majority of the Units, voting together as a single class,
shall be the acts of the Members. Any Member entitled to vote at a meeting of
Members or to express consent or dissent to Company action in writing without a
meeting may authorize another person or persons to act for it by proxy. An
electronic mail, telegram, telex, cablegram or similar transmission by the
Member, or a photographic, photostatic, facsimile or similar reproduction of a
writing executed by the Member shall (if stated thereon) be treated as a proxy
executed in writing for purposes of this Section 7.5(a). No proxy shall be voted
or acted upon after eleven months from the date thereof, unless the proxy
provides for a longer period. A proxy shall be revocable unless the proxy form
conspicuously states that the proxy is irrevocable and that the proxy is coupled
with an interest. Should a proxy designate two or more Persons to act as
proxies, unless that instrument shall provide to the contrary, a majority of
such Persons present at any meeting at which their powers thereunder are to be
exercised shall have and may exercise all the powers of





28




 

voting or giving consents thereby conferred, or, if only one be present, then
such powers may be exercised by that one; or, if an even number attend and a
majority do not agree on any particular issue, the Company shall not be required
to recognize such proxy with respect to such issue if such proxy does not
specify how the votes that are the subject of such proxy are to be voted with
respect to such issue.

(b)        The actions by the Members permitted hereunder may be taken at a
meeting called by the Manager or by the Members holding a majority of the Units
entitled to vote on such matter on at least 48 hours’ prior written notice to
the other Members entitled to vote, which notice shall state the purpose or
purposes for which such meeting is being called. The actions taken by the
Members entitled to vote or consent at any meeting (as opposed to by written
consent), however called and noticed, shall be as valid as though taken at a
meeting duly held after regular call and notice if (but not until), either
before, at or after the meeting, the Members entitled to vote or consent as to
whom it was improperly held signs a written waiver of notice or a consent to the
holding of such meeting or an approval of the minutes thereof. The actions by
the Members entitled to vote or consent may be taken by vote of the Members
entitled to vote or consent at a meeting or by written consent, so long as such
consent is signed by Members having not less than the minimum number of Units
that would be necessary to authorize or take such action at a meeting at which
all Members entitled to vote thereon were present and voted. Prompt notice of
the action so taken, which shall state the purpose or purposes for which such
consent is required and may be delivered via email, without a meeting shall be
given to those Members entitled to vote or consent who have not consented in
writing; provided,  however, that the failure to give any such notice shall not
affect the validity of the action taken by such written consent.. Any action
taken pursuant to such written consent of the Members shall have the same force
and effect as if taken by the Members at a meeting thereof.

7.6       Inspection Rights.  The Company shall permit each Member and each of
its designated representatives to (i) visit and inspect any of the properties of
the Company and its Subsidiaries, all at reasonable times and upon reasonable
notice, (ii) examine the corporate and financial records of the Company or any
of its Subsidiaries and make copies thereof or extracts therefrom, (iii) consult
with the managers, officers, employees and independent accountants of the
Company or any of its Subsidiaries concerning the affairs, finances and accounts
of the Company or any of its Subsidiaries. The presentation of an executed copy
of this Agreement by any Member to the Company’s independent accountants shall
constitute the Company’s permission to its independent accountants to
participate in discussions with such Persons and their respective designated
representatives.

ARTICLE VIII

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

8.1       Records and Accounting.  The Company shall keep, or cause to be kept,
appropriate books and records with respect to the Company’s business, including
all books and records necessary to provide any information, lists and copies of
documents required to be provided pursuant to Section 8.3 or pursuant to
applicable laws. All matters concerning (a) the determination of the relative
amount of allocations and Distributions among the Members pursuant to Articles
III and IV and (b) accounting procedures and determinations, and other





29




 

determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the Manager, whose determination shall be
final and conclusive as to all of the Members absent manifest clerical error.

8.2       Fiscal Year.  The Fiscal Year of the Company shall end on December 31
of each year or such other date as may be established by the Manager.

8.3       Reports.  The Company shall deliver or cause to be delivered, within
90 days after the end of each Fiscal Year, to each Person who was a Member at
any time during such Fiscal Year, all information reasonably necessary for the
preparation of such Person’s United States federal and applicable state income
tax returns.

ARTICLE IX

 

TAX MATTERS

9.1       Preparation of Tax Returns.  The Company shall arrange for the
preparation and timely filing of all tax returns required to be filed by the
Company. On or before March 15, June 15, September 15, and December 15 of each
Fiscal Year, the Company shall send to each Person who was a Member at any time
during the prior quarter, an estimate of such Member’s state tax apportionment
information and allocations to the Members of taxable income, gains, losses
deductions and credits for the prior quarter, which estimate shall have been
reviewed by the Company’s outside tax accountants. In addition, no later than
the later of (i) March 15 following the end of the prior Fiscal Year, and (ii)
five (5) Business Days after the issuance of the final audit report for a Fiscal
Year by the Company’s auditors, the Company shall send to each Person who was a
Member at any time during such Fiscal Year, a statement showing such Member’s
final state tax apportionment information and allocations to the Members of
taxable income, gains, losses deductions and credits for such Fiscal Year and a
completed IRS Schedule K-1. Each Member shall notify the other Members upon
receipt of any notice of tax examination of the Company by federal, state or
local authorities.  In its capacity as Tax Matters Partner, Holdings shall have
the authority to prepare the tax returns of the Company using such permissible
methods and elections as it determines in its reasonable discretion, including
without limitation the use of any permissible method under Section 706 of the
Code for purposes of determining the varying Company Interests of its Members.

9.2       Tax Elections.  The Taxable Year shall be the Fiscal Year set forth in
Section 8.2. The Company shall make an election pursuant to Section 754 of the
Code, shall not thereafter revoke such election and shall make a new election
pursuant to Section 754 to the extent necessary following any “termination” of
the Company under Section 708 of the Code. Each Member will upon request supply
any information reasonably necessary to give proper effect to any such
elections.

9.3       Tax Controversies.  Holdings is hereby designated the Tax Matters
Partner and is authorized and required to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by tax authorities, including resulting administrative and judicial proceedings,
and to expend Company funds for professional services reasonably incurred in
connection therewith. Each Member agrees to cooperate with the





30




 

Company and to do or refrain from doing any or all things reasonably requested
by the Company with respect to the conduct of such proceedings. The Tax Matters
Partners shall keep all Members fully informed of the progress of any
examinations, audits or other proceedings, and all Members shall have the right
to participate at their expense in any such examinations, audits or other
proceedings. Notwithstanding the foregoing, the Tax Matters Partners shall not
settle or otherwise compromise any issue in any such examination, audit or other
proceeding without first obtaining approval of the Manager. Nothing herein shall
diminish, limit or restrict the rights of any Member under Subchapter C, Chapter
63, Subtitle F of the Code (Code Sections 6221 et seq.).

ARTICLE X

 

RESTRICTIONS ON TRANSFER OF UNITS; PREEMPTIVE RIGHTS

10.1     Transfers by Members.  No holder of Units may Transfer any interest in
any Units, except Transfers (a) pursuant to and in accordance with Section 10.2
or (b) approved in writing by the Manager. Notwithstanding the foregoing,
“Transfer” shall not include an event that terminates the existence of a Member
for income tax purposes (including, without limitation, a change in entity
classification of a Member under Treasury Regulations Section 301.7701-3,
termination of a partnership pursuant to Code Section 708(b)(1)(B), a sale of
assets by, or liquidation of, a Member pursuant to an election under Code
Section 338, or merger, severance, or allocation within a trust or among
sub-trusts of a trust that is a Member), but that does not terminate the
existence of such Member under applicable state law (or, in the case of a trust
that is a Member, does not terminate the trusteeship of the fiduciaries under
such trust with respect to all the Company Interests of such trust that is a
Member).

10.2     Permitted Transfers.  The restrictions contained in Section 10.1 shall
not apply to any Transfer (each, a “Permitted Transfer”) pursuant to (i) a
Change of Control Transaction, (ii) a Transfer by any Member to such Member’s
spouse, any lineal ascendants or descendents or trusts or other entities in
which such Member or Member’s spouse, lineal ascendants or descendents hold (and
continue to hold while such trusts or other entities hold Units) 50% or more of
such entity’s beneficial interests, (iii) pursuant to the laws of descent and
distribution and (iv) if such Transfer is made by an Original Member, a Transfer
to a partner, shareholder or member of such Original Member; provided,  however,
that (A) the restrictions contained in this Agreement will continue to apply to
Units after any Permitted Transfer of such Units pursuant to the foregoing
clauses (ii), (iii) and (iv), and (B) the transferees of the Units so
Transferred shall agree in writing to be bound by the provisions of this
Agreement and, the transferor will deliver a written notice to the Company and
the Members, which notice will disclose in reasonable detail the identity of the
proposed transferee.  In the case of a Permitted Transfer by RIHI to a
transferee in accordance with this Section 10.2, RIHI shall be required to also
transfer the fraction of its remaining Class B Common Stock ownership
corresponding to the proportion of RIHI’s Units that were transferred in the
transaction to such transferee, it being understood that in the event such
transfer is to any transferee other than David L. Liniger, the voting rights of
the Class B Common Stock transferred to such transferee shall be reduced to one
vote for each Unit held by such transferee.





31




 

10.3     Restricted Units Legend.  The Units have not been registered under the
Securities Act and, therefore, in addition to the other restrictions on Transfer
contained in this Agreement, cannot be sold unless subsequently registered under
the Securities Act or an exemption from such registration is then available. To
the extent such Units have been certificated, each certificate evidencing Units
and each certificate issued in exchange for or upon the Transfer of any Units
(if such securities remain Units as defined herein after such Transfer) shall be
stamped or otherwise imprinted with a legend in substantially the following
form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
OCTOBER 1, 2013, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN THE FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF RMCO, LLC, AS MAY BE AMENDED AND MODIFIED
FROM TIME TO TIME, AND RMCO, LLC RESERVES THE RIGHT TO REFUSE THE TRANSFER OF
SUCH SECURITIES UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO ANY
TRANSFER. A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY RMCO, LLC TO THE
HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”

The Company shall imprint such legend on certificates (if any) evidencing Units.
The legend set forth above shall be removed from the certificates (if any)
evidencing any units which cease to be Units in accordance with the definition
thereof.

10.4     Transfer.  Prior to Transferring any Units (other than pursuant to a
Change of Control Transaction), the Transferring Holder of Units shall cause the
prospective Transferee to be bound by this Agreement and any other agreements
executed by the holders of Units and relating to such Units in the aggregate
(collectively, the “Other Agreements”), and shall cause the prospective
Transferee to execute and deliver to the Company and the other holders of Units
counterparts of this Agreement and any applicable Other Agreements. Any Transfer
or attempted Transfer of any Units in violation of any provision of this
Agreement (including any prohibited indirect Transfers) (a) shall be void, and
(b) the Company shall not record such Transfer on its books or treat any
purported Transferee of such Units as the owner of such securities for any
purpose.

10.5     Assignee’s Rights.

(a)        The Transfer of a Company Interest in accordance with this Agreement
shall be effective as of the date of its assignment (assuming compliance with
all of the conditions to such Transfer set forth herein), and such Transfer
shall be shown on the books and records of the Company. Profits, Losses and
other Company items shall be allocated between the transferor and the Assignee
according to Code Section 706, using any permissible method as determined in





32




 

the reasonable discretion of the Manager. Distributions made before the
effective date of such Transfer shall be paid to the transferor, and
Distributions made after such date shall be paid to the Assignee.

(b)        Unless and until an Assignee becomes a Member pursuant to
Article XII, the Assignee shall not be entitled to any of the rights granted to
a Member hereunder or under applicable law, other than the rights granted
specifically to Assignees pursuant to this Agreement; provided,  however, that,
without relieving the transferring Member from any such limitations or
obligations as more fully described in Section 10.6, such Assignee shall be
bound by any limitations and obligations of a Member contained herein that a
Member would be bound on account of the Assignee’s Company Interest (including
the obligation to make Capital Contributions on account of such Company
Interest).

10.6     Assignor’s Rights and Obligations.  Any Member who shall Transfer any
Company Interest in a manner in accordance with this Agreement shall cease to be
a Member with respect to such Units or other interest and shall no longer have
any rights or privileges, or, except as set forth in this Section 10.6, duties,
liabilities or obligations, of a Member with respect to such Units or other
interest (it being understood, however, that the applicable provisions of
Sections 6.9 and 7.4 shall continue to inure to such Person’s benefit), except
that unless and until the Assignee (if not already a Member) is admitted as a
Substituted Member in accordance with the provisions of Article XII (the
“Admission Date”), (i) such assigning Member shall retain all of the duties,
liabilities and obligations of a Member with respect to such Units or other
interest, and (ii) the Manager may, in its sole discretion, reinstate all or any
portion of the rights and privileges of such Member with respect to such Units
or other interest for any period of time prior to the Admission Date. Nothing
contained herein shall relieve any Member who Transfers any Units or other
interest in the Company from any liability of such Member to the Company with
respect to such Company Interest that may exist on the Admission Date or that is
otherwise specified in the Delaware Act and incorporated into this Agreement or
for any liability to the Company or any other Person for any materially false
statement made by such Member (in its capacity as such) or for any present or
future breaches of any representations, warranties or covenants by such Member
(in its capacity as such) contained herein or in the other agreements with the
Company.

10.7     Overriding Provisions

(a)        Any Transfer in violation of this Article X shall be null and void ab
initio, and the provisions of Sections 10.5 and 10.6 shall not apply to any such
Transfers. For the avoidance of doubt, any Person to whom a Transfer is made or
attempted in violation of this Article X shall not become a Member, shall not be
entitled to vote on any matters coming before the Members and shall not have any
other rights in or with respect to any rights of a Member of the Company. The
approval of any Transfer in any one or more instances shall not limit or waive
the requirement for such approval in any other or future instance. The Manager
shall promptly amend the Schedule of Members to reflect any Permitted Transfer
pursuant to this Article X.

(b)        Notwithstanding anything contained herein to the contrary (including,
for the avoidance of doubt, the provisions of Section 10.1 and Article XI and
Article XII), in no event shall any Member Transfer any Units to the extent such
Transfer would:





33




 

(i)         result in the violation of the Securities Act, or any other
applicable federal, state or foreign laws;

(ii)       cause an assignment under the Investment Company Act;

(iii)      be a violation of or a default (or an event that, with notice or the
lapse of time or both, would constitute a default) under, or result in an
acceleration of any indebtedness under, any note, mortgage, loan agreement or
similar instrument or document to which the Company or the Manager is a party;

(iv)       cause the Company to lose its status as a partnership for federal
income tax purposes and, without limiting the generality of the foregoing, such
Transfer was effected on or through an “established securities market” or a
“secondary market or the substantial equivalent thereof,” as such terms are used
in Section 1.7704-1 of the Treasury Regulations;

(v)        be a Transfer to a Person who is not legally competent or who has not
achieved his or her majority under applicable Law (excluding trusts for the
benefit of minors);

(vi)       cause the Company to be treated as a “publicly traded partnership” or
to be taxed as a corporation pursuant to Section 7704 of the Code or successor
provision of the Code; or

(vii)     result in the Company having more than one hundred (100) partners,
within the meaning of Treasury Regulations Section 1.7704-1(h)(1) (determined
pursuant to the rules of Treasury Regulations Section 1.7704-1(h)(3)).

ARTICLE XI

REDEMPTION AND EXCHANGE RIGHTS

11.1     Redemption Right of a Member.

(a)        Each Member (other than Holdings) shall be entitled to cause the
Company to redeem (a “Redemption”) its Common Units (the “Redemption Right”) at
any time following the expiration of the lock-up period under the lock-up
agreement, dated as of July 12, 2013, executed by RIHI.  A Member desiring to
exercise its Redemption Right (the “Redeeming Member”) shall exercise such right
by giving written notice (the “Redemption Notice”) to the Company with a copy to
Holdings. The Redemption Notice shall specify the number of Common Units (the
“Redeemed Units”) that the Redeeming Member intends to have the Company redeem
and a date, not less than seven (7) Business Days nor more than ten (10)
Business Days after delivery of the Redemption Notice, on which exercise of the
Redemption Right shall be completed (the “Redemption Date”). Unless the
Redeeming Member timely has delivered a Retraction Notice as provided in Section
11.1(b) or has revoked or delayed a Redemption as provided in Section 11.1(c),
on the Redemption Date (to be effective immediately prior to the





34




 

close of business on the Redemption Date) (i) the Redeeming Member shall
transfer and surrender the Redeemed Units to the Company, free and clear of all
liens and encumbrances, and (ii) the Company shall (x) cancel the Redeemed
Units, (y) transfer to the Redeeming Member the consideration to which the
Redeeming Member is entitled under Section 11.1(b), and (z), if the Units are
certificated, issue to the Redeeming Member a certificate for a number of Common
Units equal to the difference (if any) between the number of Common Units
evidenced by the certificate surrendered by the Redeeming Member pursuant to
clause (i) of this Section 11.1(a) and the Redeemed Units.

(b)        In exercising its Redemption Right, a Redeeming Member shall be
entitled to receive the Share Settlement or the Cash Settlement; provided that
Holdings shall have the option as provided in Section 11.2 and subject to
Section 11.1(d) to select whether the redemption payment is made by means of a
Share Settlement or a Cash Settlement. Within three (3) Business Days of
delivery of the Redemption Notice, Holdings shall give written notice (the
“Contribution Notice”) to the Company (with a copy to the Redeeming Member) of
its intended settlement method; provided that if Holdings does not timely
deliver a Contribution Notice, Holdings shall be deemed to have elected the
Share Settlement method. If Holdings elects the Cash Settlement method, the
Redeeming Member may retract its Redemption Notice by giving written notice (the
“Retraction Notice”) to the Company (with a copy to Holdings) within two (2)
Business Days of delivery of the Contribution Notice. The timely delivery of a
Retraction Notice shall terminate all of the Redeeming Member’s, Company’s and
Holdings’ rights and obligations under this Section 11.1 arising from the
Redemption Notice.

(c)        In the event Holdings elects a Share Settlement in connection with a
Redemption, a Redeeming Member shall be entitled to revoke its Redemption Notice
or delay the consummation of a Redemption if any of the following conditions
exists: (i) any registration statement pursuant to which the resale of the Class
A Common Stock to be registered for such Redeeming Member at or immediately
following the consummation of the Redemption shall have ceased to be effective
pursuant to any action or inaction by the Securities and Exchange Commission or
no such resale registration statement has yet become effective; (ii) Holdings
shall have failed to cause any related prospectus to be supplemented by any
required prospectus supplement necessary to effect such Redemption; (iii)
Holdings shall have exercised its right to defer, delay or suspend the filing or
effectiveness of a registration statement and such deferral, delay or suspension
shall affect the ability of such Redeeming Member to have its Class A Common
Stock registered at or immediately following the consummation of the Redemption;
(iv) Holdings shall have disclosed to such Redeeming Member any material
non-public information concerning Holdings, the receipt of which results in such
Redeeming Member being prohibited or restricted from selling Class A Common
Stock at or immediately following the Redemption without disclosure of such
information (and Holdings does not permit disclosure); (v) any stop order
relating to the registration statement pursuant to which the Class A Common
Stock was to be registered by such Redeeming Member at or immediately following
the Redemption shall have been issued by the Securities and Exchange Commission;
(vi) there shall have occurred a material disruption in the securities markets
generally or in the market or markets in which the Class A Common Stock is then
traded; (vii) there shall be in effect an injunction, a restraining order or a
decree of any nature of any governmental entity that restrains or prohibits the
Redemption; or (viii) Holdings shall have failed to comply in all material
respects with its obligations under the Registration Rights Agreement, and such
failure shall have





35




 

affected the ability of such Redeeming Member to consummate the resale of Class
A Common Stock to be received upon such redemption pursuant to an effective
registration statement; provided further, that in no event shall the Redeeming
Member seeking to Revoke its Redemption Notice or delay the consummation of such
Redemption and relying on any of the matters contemplated in clauses (i) through
(viii) above have controlled or intentionally influenced any facts,
circumstances, or Persons in connection therewith (except in the good faith
performance of his or her duties as an officer or director of Holdings) in order
to provide such Redeeming Member with a basis for such delay or revocation.  If
a Redeeming Member delays the consummation of a Redemption pursuant to this
Section 11.1(c), the Redemption Date shall occur on the fifth Business Day
following the date on which the conditions giving rise to such delay cease to
exist.

(d)        The number of shares of Class A Common Stock and the Redeemed Units
Equivalent that a Redeeming Member is entitled to receive under Section 11.1(b)
(whether through a Share Settlement or Cash Settlement) shall not be adjusted on
account of any Distributions previously made with respect to the Redeemed Units
or dividends previously paid with respect to Class A Common Stock; provided,
 however, that if a Redeeming Member causes the Company to redeem Redeemed Units
and the Redemption Date occurs subsequent to the record date for any
Distribution with respect to the Redeemed Units but prior to payment of such
Distribution, the Redeeming Member shall be entitled to receive such
Distribution with respect to the Redeemed Units on the date that it is made
notwithstanding that the Redeeming Member transferred and surrendered the
Redeemed Units to the Company prior to such date.

(e)        In the event of a reclassification or other similar transaction as a
result of which the shares of Class A Common Stock are converted into another
security, then in exercising it Redemption Right a Redeeming Member shall be
entitled to receive the amount of such security that the Redeeming Member would
have received if such Redemption Right had been exercised and the Redemption
Date had occurred immediately prior to the record date of such reclassification
or other similar transaction.

11.2     Election and Contribution of Holdings.  In connection with the exercise
of a Redeeming Member’s Redemption Rights under Section 11.1(a), Holdings shall
contribute to the Company the consideration the Redeeming Member is entitled to
receive under Section 11.1(b).  Holdings, at its option, shall determine whether
to contribute, pursuant to Section 11.1(b), the Share Settlement or the Cash
Settlement. Unless the Redeeming Member has timely delivered a Retraction Notice
as provided in Section 11.1(b), or has revoked or delayed a Redemption as
provided in Section 11.1(c), on the Redemption Date (to be effective immediately
prior to the close of business on the Redemption Date) (i) Holdings shall make
its Capital Contribution to the Company (in the form of the Share Settlement or
the Cash Settlement) required under this Section 11.2, and (ii) the Company
shall issue to Holdings a number of Common Units equal to the number of Redeemed
Units surrendered by the Redeeming Member.  Notwithstanding any other provisions
of this Agreement to the contrary, in the event that Holdings elects a Cash
Settlement, Holdings shall only be obligated to pay in respect of such Cash
Settlement to the Redeeming Member the net proceeds (after deduction of any
underwriters’ discounts or commissions and brokers’ fees or commissions) from
the sale by Holdings of a number of shares of Class A Common Stock equal to the
number of Redeemed Units to be redeemed with such Cash Settlement. The timely
delivery of a Retraction Notice shall terminate all of the Company’s





36




 

and Holdings’ rights and obligations under this Section 11.2 arising from the
Redemption Notice.

11.3     Exchange Right of Holdings.

(a)        Notwithstanding anything to the contrary in this Article XI, Holdings
may, in its sole and absolute discretion, elect to effect on the Redemption Date
the exchange of Redeemed Units for the Share Settlement or Cash Settlement, as
the case may be, through a direct exchange of such Redeemed Units and such
consideration between the Redeeming Member and Holdings (a “Direct
Exchange”).  Upon such Direct Exchange pursuant to this Section 11.3, Holdings
shall acquire the Redeemed Units and shall be treated for all purposes of this
Agreement as the owner of such Units.

(b)        Holdings may, at any time prior to a Redemption Date, deliver written
notice (an “Exchange Election Notice”) to the Company and the Redeeming Member
setting forth its election to exercise its right to consummate a Direct
Exchange; provided that such election does not prejudice the ability of the
parties to consummate a Redemption or Direct Exchange on the Redemption
Date.  An Exchange Election Notice may be revoked by Holdings at any time;
provided that any such revocation does not prejudice the ability of the parties
to consummate a Redemption or Direct Exchange on the Redemption Date. The right
to consummate a Direct Exchange in all events shall be exercisable for all the
Redeemed Units that would have otherwise been subject to a Redemption. Except as
otherwise provided by this Section 11.3, a Direct Exchange shall be consummated
pursuant to the same timeframe and in the same manner as the relevant Redemption
would have been consummated if Holdings had not delivered an Exchange Election
Notice.

11.4     Reservation of Class A Shares; Listing; Certificate of Holdings.  At
all times Holdings shall reserve and keep available out of its authorized but
unissued Class A Common Stock, solely for the purpose of issuance upon a
Redemption or Direct Exchange, such number of shares of Class A Common Stock as
shall be issuable upon any such Redemption or Direct Exchange pursuant to Share
Settlements; provided that nothing contained herein shall be construed to
preclude Holdings from satisfying its obligations in respect of any such
Redemption or Direct Exchange by delivery of purchased Class A Common Stock
(which may or may not be held in the treasury of Holdings) or the delivery of
cash pursuant to a Cash Settlement. Holdings shall deliver Class A Common Stock
that has been registered under the Securities Act with respect to any Redemption
or Direct Exchange to the extent a registration statement is effective and
available for such shares. Holdings shall use its commercially reasonable
efforts to list the Class A Common Stock required to be delivered upon any such
Redemption or Direct Exchange prior to such delivery upon each national
securities exchange upon which the outstanding shares of Class A Common Stock
are listed at the time of such Redemption or Direct Exchange (it being
understood that any such shares may be subject to transfer restrictions under
applicable securities laws). Holdings covenants that all Class A Common Stock
issued upon a Redemption or Direct Exchange will, upon issuance, be validly
issued, fully paid and non-assessable. The provisions of this Article XI shall
be interpreted and applied in a manner consistent with the corresponding
provisions of Holdings’ certificate of incorporation.





37




 

11.5     Effect of Exercise of Redemption or Exchange Right.  This Agreement
shall continue notwithstanding the consummation of a Redemption or Direct
Exchange and all governance or other rights set forth herein shall be exercised
by the remaining Members and the Redeeming Member (to the extent of such
Redeeming Member’s remaining interest in the Company). No Redemption or Direct
Exchange shall relieve such Redeeming Member of any prior breach of this
Agreement.

11.6     Tax Treatment.  Unless otherwise required by applicable law, the
parties hereto acknowledge and agree a Redemption or a Direct Exchange, as the
case may be, shall be treated as a direct exchange between Holdings and the
Redeeming Member for U.S. federal and applicable state and local income tax
purposes.

ARTICLE XII

 

ADMISSION OF MEMBERS

12.1     Substituted Members.  Subject to the provisions of Article X hereof, in
connection with the Permitted Transfer of a Company Interest hereunder, the
transferee shall become a substituted Member (“Substituted Member”) on the
effective date of such Transfer, which effective date shall not be earlier than
the date of compliance with the conditions to such Transfer, and such admission
shall be shown on the books and records of the Company.

12.2     Additional Members.  Subject to the provisions of Article X hereof, a
Person may be admitted to the Company as an additional Member (“Additional
Member”) only upon furnishing to the Manager (a) counterparts of this Agreement
and any applicable Other Agreements and (b) such other documents or instruments
as may be reasonably necessary or appropriate to effect such Person’s admission
as a Member (including entering into such documents as the Manager may deem
appropriate in its sole discretion). Such admission shall become effective on
the date on which the Manager determines in its sole discretion that such
conditions have been satisfied and when any such admission is shown on the books
and records of the Company.

ARTICLE XIII

 

WITHDRAWAL AND RESIGNATION OF MEMBERS

13.1     Withdrawal and Resignation of Members.  No Member shall have the power
or right to withdraw or otherwise resign as a Member from the Company prior to
the dissolution and winding up of the Company pursuant to this Article XIII. Any
Member, however, that attempts to withdraw or otherwise resign as a Member from
the Company without the prior written consent of the Manager upon or following
the dissolution and winding up of the Company pursuant to this Article XIII, but
prior to such Member receiving the full amount of Distributions from the Company
to which such Member is entitled pursuant to this Article XIII, shall be liable
to the Company for all damages (including all lost profits and special, indirect
and consequential damages) directly or indirectly caused by the withdrawal or
resignation of such Member. Upon a Transfer of all of a Member’s Units in a
Transfer permitted by this Agreement, subject to the provisions of Section 10.6,
such Member shall cease to be a Member.





38




 

ARTICLE XIV

 

DISSOLUTION AND LIQUIDATION

14.1     Dissolution.  The Company shall not be dissolved by the admission of
Additional Members or Substituted Members or the attempted withdrawal or
resignation of a Member. The Company shall dissolve, and its affairs shall be
wound up, upon:

(a)        the unanimous decision of the Members that then hold Common Units to
dissolve the Company;

(b)        a Change of Control Transaction; or

(c)        the entry of a decree of judicial dissolution of the Company under
Section 35-5 of the Delaware Act or an administrative dissolution under
Section 18-802 of the Delaware Act. Except as otherwise set forth in this
Article XIV, the Company is intended to have perpetual existence. An Event of
Withdrawal shall not cause a dissolution of the Company and the Company shall
continue in existence subject to the terms and conditions of this Agreement.

14.2     Liquidation and Termination.  On dissolution of the Company, the
Manager shall act as liquidator or may appoint one or more Persons as
liquidator. The liquidators shall proceed diligently to wind up the affairs of
the Company and make final distributions as provided herein and in the Delaware
Act. The costs of liquidation shall be borne as a Company expense. Until final
distribution, the liquidators shall continue to operate the Company properties
with all of the power and authority of the Manager. The steps to be accomplished
by the liquidators are as follows:

(a)        as promptly as possible after dissolution and again after final
liquidation, the liquidators shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed, as applicable;

(b)        the liquidators shall cause the notice described in the Delaware Act
to be mailed to each known creditor of and claimant against the Company in the
manner described thereunder;

(c)        the liquidators shall pay, satisfy or discharge from Company funds,
or otherwise make adequate provision for payment and discharge thereof
(including, without limitation, the establishment of a cash fund for contingent
liabilities in such amount and for such term as the liquidators may reasonably
determine): first, all expenses incurred in liquidation; and second, all of the
debts, liabilities and obligations of the Company; and

(d)        all remaining assets of the Company shall be distributed to the
Members in accordance with Article IV by the end of the Taxable Year during
which the liquidation of the Company occurs (or, if later, by 90 days after the
date of the liquidation).





39




 

The distribution of cash and/or property to the Members in accordance with the
provisions of this Section 14.2 and Section 14.3 below constitutes a complete
return to the Members of their Capital Contributions, a complete distribution to
the Members of their interest in the Company and all the Company’s property and
constitutes a compromise to which all Members have consented within the meaning
of the Delaware Act. To the extent that a Member returns funds to the Company,
it has no claim against any other Member for those funds.

14.3     Deferment; Distribution in Kind.  Notwithstanding the provisions of
Section 14.2, but subject to the order of priorities set forth therein, if upon
dissolution of the Company the liquidators determine that an immediate sale of
part or all of the Company’s assets would be impractical or would cause undue
loss (or would otherwise not be beneficial) to the Members, the liquidators may,
in their sole discretion, defer for a reasonable time the liquidation of any
assets except those necessary to satisfy Company liabilities (other than loans
to the Company by Members) and reserves. Subject to the order of priorities set
forth in Section 14.2, the liquidators may, in their sole discretion, distribute
to the Members, in lieu of cash, either (a) all or any portion of such remaining
Company assets in-kind in accordance with the provisions of Section 14.2(d), (b)
as tenants in common and in accordance with the provisions of Section 14.2(d),
undivided interests in all or any portion of such Company assets or (c) a
combination of the foregoing. Any such Distributions in kind shall be subject to
(a) such conditions relating to the disposition and management of such assets as
the liquidators deem reasonable and equitable and (b) the terms and conditions
of any agreements governing such assets (or the operation thereof or the holders
thereof) at such time. Any Company assets distributed in kind will first be
written up or down to their Fair Market Value, thus creating Profit or Loss (if
any), which shall be allocated in accordance with Article V. The liquidators
shall determine the Fair Market Value of any property distributed in accordance
with the valuation procedures set forth in Article XV.

14.4     Cancellation of Certificate.  On completion of the distribution of
Company assets as provided herein, the Company is terminated (and the Company
shall not be terminated prior to such time), and the Manager (or such other
Person or Persons as the Delaware Act may require or permit) shall file a
certificate of cancellation with the Secretary of State of Delaware, cancel any
other filings made pursuant to this Agreement that are or should be canceled and
take such other actions as may be necessary to terminate the Company. The
Company shall be deemed to continue in existence for all purposes of this
Agreement until it is terminated pursuant to this Section 14.4.

14.5     Reasonable Time for Winding Up.  A reasonable time shall be allowed for
the orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Sections 14.2 and 14.3 in order to
minimize any losses otherwise attendant upon such winding up.

14.6     Return of Capital.  The liquidators shall not be personally liable for
the return of Capital Contributions or any portion thereof to the Members (it
being understood that any such return shall be made solely from Company assets).





40




 

ARTICLE XV

 

VALUATION

15.1     Determination.  “Fair Market Value” of a specific Company asset will
mean the amount which the Company would receive in an all-cash sale of such
asset in an arms-length transaction with a willing unaffiliated third party,
with neither party having any compulsion to buy or sell, consummated on the day
immediately preceding the date on which the event occurred which necessitated
the determination of the Fair Market Value (and after giving effect to any
transfer taxes payable in connection with such sale), as such amount is
determined by the Manager (or, if pursuant to Section 14.2, the liquidators) in
its good faith judgment using all factors, information and data it deems to be
pertinent.

15.2     Dispute Resolution.  If any Member or Members dispute the accuracy of
any determination of Fair Market Value in accordance with Section 15.1, and the
Manager and such Member(s) are unable to agree on the determination of the Fair
Market Value of any asset of the Company, the Manager and such Member(s) shall
each select a nationally recognized investment banking firm experienced in
valuing securities of closely-held companies such as the Company in the
Company’s industry (the “Appraisers”), who shall each determine the Fair Market
Value of the asset or the Company (as applicable) in accordance with the
provisions of Section 15.1. The Appraisers shall be instructed to give written
notice of their determination of the Fair Market Value of the asset or the
Company (as applicable) within 30 days of their appointment as Appraisers. If
Fair Market Value as determined by an Appraiser is higher than Fair Market Value
as determined by the other Appraiser by 10% or more, and the Manager and such
Member(s) do not otherwise agree on a Fair Market Value, the original Appraisers
shall designate a third Appraiser meeting the same criteria used to select the
original two. If Fair Market Value as determined by an Appraiser is within 10%
of the Fair Market Value as determined by the other Appraiser (but not
identical), and the Manager and such Member(s) do not otherwise agree on a Fair
Market Value, the Manager shall select the Fair Market Value of one of the
Appraisers.  The fees and expenses of the Appraiser shall be borne by the
Company.

ARTICLE XVI

 

GENERAL PROVISIONS

16.1     Power of Attorney.

(a)        Each Member who is an individual hereby constitutes and appoints the
Manager (or the liquidator, if applicable) with full power of substitution, as
his true and lawful agent and attorney-in-fact, with full power and authority in
his or its name, place and stead, to:

(i)         execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) this Agreement, all certificates and other
instruments and all amendments thereof which the Manager deems appropriate or
necessary to form, qualify, or continue the qualification of, the Company as a
limited liability company in the State of Delaware and in all other
jurisdictions in which the Company may conduct business or own property; (B) all
instruments which the Manager deems appropriate or necessary to reflect any





41




 

amendment, change, modification or restatement of this Agreement in accordance
with its terms; (C) all conveyances and other instruments or documents which the
Manager deems appropriate or necessary to reflect the dissolution and
liquidation of the Company pursuant to the terms of this Agreement, including a
certificate of cancellation; and (D) all instruments relating to the admission,
withdrawal or substitution of any Member pursuant to Article XII or XIII; and

(ii)       sign, execute, swear to and acknowledge all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the reasonable judgment of the Manager, to evidence, confirm or ratify any
vote, consent, approval, agreement or other action which is made or given by the
Members hereunder or is consistent with the terms of this Agreement and/or
appropriate or necessary (and not inconsistent with the terms of this
Agreement), in the reasonable judgment of the Manager, to effectuate the terms
of this Agreement.

(b)        The foregoing power of attorney is irrevocable and coupled with an
interest, and shall survive the death, disability, incapacity, dissolution,
bankruptcy, insolvency or termination of any Member who is an individual and the
transfer of all or any portion of his or its Company Interest and shall extend
to such Member’s heirs, successors, assigns and personal representatives.

16.2     Confidentiality.  The Manager and each of the Members agree to hold the
Company’s Confidential Information in confidence and may not use such
information except in furtherance of the business of the Company or as otherwise
authorized separately in writing by the Manager. “Confidential Information” as
used herein includes, but is not limited to, ideas, financial product
structuring, business strategies, innovations and materials, all aspects of the
Company’s business plan, proposed operation and products, corporate structure,
financial and organizational information, analyses, proposed partners, software
code and system and product designs, employees and their identities, equity
ownership, the methods and means by which the Company plans to conduct its
business, all trade secrets, trademarks, tradenames and all intellectual
property associated with the Company’s business. With respect to the  Manager
and each Member, Confidential Information does not include information or
material that: (a) is rightfully in the possession of the Manager or each Member
at the time of disclosure by the Company; (b) before or after it has been
disclosed to the Manager or each Member by the Company, becomes part of public
knowledge, not as a result of any action or inaction of the Manager or such
Member, respectively, in violation of this Agreement; (c) is approved for
release by written authorization of the CEO of the Company or Holdings; (d) is
disclosed to the Manager or such Member or their representatives by a third
party not, to the knowledge of the Manager or such Member, respectively, in
violation of any obligation of confidentiality owed to the Company with respect
to such information; or (e) is or becomes independently developed by the Manager
or such Member or their respective representatives without use or reference to
the Confidential Information.

16.3     Amendments.  This Agreement may be amended or modified upon the consent
of Members holding a majority of the Common Units. Notwithstanding the
foregoing, no amendment or modification to any of the terms and conditions of
this Agreement which terms and conditions expressly require the approval or
action of certain Persons may be made without





42




 

obtaining the consent of the requisite number or specified percentage of such
Persons who are entitled to approve or take action on such matter.

16.4     Title to Company Assets.  Company assets shall be deemed to be owned by
the Company as an entity, and no Member, individually or collectively, shall
have any ownership interest in such Company assets or any portion thereof. The
Company shall hold title to all of its property in the name of the Company and
not in the name of any Member. All Company assets shall be recorded as the
property of the Company on its books and records, irrespective of the name in
which legal title to such Company assets is held. The Company’s credit and
assets shall be used solely for the benefit of the Company, and no asset of the
Company shall be transferred or encumbered for, or in payment of, any individual
obligation of any Member.

16.5     Addresses and Notices.  Any notice provided for in this Agreement will
be in writing and will be either personally delivered, or received by certified
mail, return receipt requested, or sent by reputable overnight courier service
(charges prepaid) to the Company at the address set forth below and to any other
recipient and to any Member at such address as indicated by the Company’s
records, or at such address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
Notices will be deemed to have been given hereunder when delivered personally or
sent by telecopier (provided confirmation of transmission is received), three
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service. The Company’s address is:

To the Company:

RMCO, LLC

c/o RE/MAX International Holdings, Inc.

5075 S. Syracuse Street

Denver, Colorado 80237

Attn: David Metzger, Chief Financial Officer and Geoffrey Lewis, General Counsel

Facsimile: (303) 796-3599

with a copy (which copy shall not constitute notice) to:

Morrison & Foerster LLP

425 Market Street

San Francisco, California 94105

Attn: Gavin B. Grover

Facsimile: (415) 268-7113

16.6     Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

16.7     Creditors.  None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a





43




 

result of making the loan any direct or indirect interest in Company Profits,
Losses, Distributions, capital or property other than as a secured creditor.

16.8     Waiver.  No failure by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute a waiver
of any such breach or any other covenant, duty, agreement or condition.

16.9     Counterparts.  This Agreement may be executed in separate counterparts,
each of which will be an original and all of which together shall constitute one
and the same agreement binding on all the parties hereto.

16.10   Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware. Any dispute relating
hereto shall be heard in the state or federal courts of the State of Delaware,
and the parties agree to jurisdiction and venue therein.

16.11   Severability.  Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

16.12   Further Action.  The parties shall execute and deliver all documents,
provide all information and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.

16.13   Delivery by Electronic Transmission.  This Agreement and any signed
agreement or instrument entered into in connection with this Agreement or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of an electronic transmission, including by a facsimile
machine or via email, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of electronic transmission by a facsimile machine
or via email to deliver a signature or the fact that any signature or agreement
or instrument was transmitted or communicated through such electronic
transmission as a defense to the formation of a contract and each such party
forever waives any such defense.

16.14   Right of Offset.  Whenever the Company is to pay any sum (other than
pursuant to Article IV) to any Member, any amounts that such Member owes to the
Company which are not the subject of a good faith dispute may be deducted from
that sum before payment.





44




 

16.15   Effectiveness; Fourth LLC Agreement.  This Agreement shall be effective
immediately prior to the time at which the IPO closes on the IPO Closing Date
(the “Effective Time”). The Third LLC Agreement shall govern the rights and
obligations of the parties to the Fourth LLC Agreement and the Unitholders for
the time prior to the Effective Time.

16.16   Entire Agreement.  This Agreement, those documents expressly referred to
herein (including the Registration Rights Agreement and Tax Receivable
Agreements), any indemnity agreements entered into in connection with the Third
LLC Agreement with any member of the board of managers at that time and other
documents of even date herewith embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.  For the avoidance of doubt,
the Third LLC Agreement and the Letter Agreement are superseded by this
Agreement as of the Effective Time and shall be of no further force and effect
thereafter.

16.17   Remedies.  Each Member shall have all rights and remedies set forth in
this Agreement and all rights and remedies which such Person has been granted at
any time under any other agreement or contract and all of the rights which such
Person has under any law. Any Person having any rights under any provision of
this Agreement or any other agreements contemplated hereby shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law.

16.18   Descriptive Headings; Interpretation.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. Whenever required by the context, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation. Reference to any agreement,
document or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable hereof. Without limiting the generality of the immediately
preceding sentence, no amendment or other modification to any agreement,
document or instrument that requires the consent of any Person pursuant to the
terms of this Agreement or any other agreement will be given effect hereunder
unless such Person has consented in writing to such amendment or modification.
Wherever required by the context, references to a Fiscal Year shall refer to a
portion thereof. The use of the words “or,” “either” and “any” shall not be
exclusive. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. Wherever a conflict exists between this Agreement
and any other agreement, this Agreement shall control but solely to the extent
of such conflict.

 

 



45




 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

COMPANY:

 

 

 

RMCO, LLC

 

 

 

 

 

 

By:

/s/ Geoffrey D. Lewis

 

Name: Geoffrey D. Lewis

 

Title: Executive Vice President and Chief Legal and Compliance Officer

 





[Signature Page to LLC Agreement]




 

 

MEMBERS:

 

 

 

WESTON PRESIDIO V, L.P.

 

 

 

By: Weston Presidio Management V, LLC

 

 

 

 

 

 

By:

/s/ Therese Mrozek

 

Name: Therese Mrozek

 

Title: Chief Operating Officer

 





[Signature Page to LLC Agreement]




 

 

RIHI, INC.

 

 

 

 

 

 

By:

/s/ Geoffrey D. Lewis

 

Name: Geoffrey D. Lewis

 

Title: Secretary

 

 

 

 

 

RE/MAX HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Geoffrey D. Lewis

 

Name: Geoffrey D. Lewis

 

Title: Executive Vice President and Chief Legal and Compliance Officer

 

 

 



[Signature Page to LLC Agreement]




 

SCHEDULE I*

Schedule of Members

 

 

 

 

 

 

 

Member

    

Common Units

    

Percentage Interest

 

RIHI, Inc.

 

19,234,600 

**  

65.55 

%

RE/MAX Holdings, Inc.

 

10,107,971 

***  

34.45 

%

Total

 

29,342,571 

 

100.00 

%

 

* This Schedule of Members reflects the Recapitalization and the WP Preferred
Unit Redemption and WP Common Unit Redemption and shall be updated from time to
time to reflect any adjustment with respect to any subdivision (by Unit split or
otherwise) or any combination (by reverse Unit split or otherwise) of any
outstanding Common Units, or to reflect any additional issuances of Common Units
pursuant to this Agreement.

** Reflects the Recapitalization and the RIHI Initial Common Unit Redemption and
RIHI Over-Allotment Option Common Unit Redemption (if applicable)

*** Reflects the HBN/Tails Contribution and the contribution of the Remaining
Net IPO Proceeds and Net Over-Allotment Proceeds (if any)

 

 

